              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 1 of 59




 1   LABATON SUCHAROW LLP                        WAGSTAFFE, VON LOEWENFELDT,
     Carol C. Villegas (admitted pro hac vice)   BUSCH & RADWICK LLP
 2   Christine M. Fox (admitted pro hac vice)    James M. Wagstaffe (SBN 95535)
     140 Broadway                                Frank Busch (SBN 258288)
 3   New York, New York 10005                    100 Pine Street, Suite 725
     Telephone: (212) 907-0700                   San Francisco, California 94111
 4   Facsimile: (212) 818-0477                   Telephone: (415) 357-8900
     cvillegas@labaton.com                       Facsimile: (415) 357-8910
 5   cfox@labaton.com                            wagstaffe@wvbrlaw.com
                                                 busch@wvbrlaw.com
 6
     Counsel for Lead Plaintiff Employees’       Liaison Counsel for Lead Plaintiff Employees’
 7   Retirement System of the State of Rhode     Retirement System of the State of Rhode Island
     Island and the Proposed Class               and the Proposed Class
 8
                               UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
10
                                           )     Civil Action No. 4:19-cv-02033-YGR
11   IN RE APPLE INC. SECURITIES           )
     LITIGATION                            )     CORRECTED SUPPLEMENTAL CHART
12                                         )     REQUIRED BY COURT’S NOVEMBER
                                           )     22, 2019 ORDER
13                                         )
                                           )
14                                         )
                                           )
15                                         )
     _____________________________________ )
16

17

18

19

20

21

22

23

24

25

26

27

28
      CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22,
      2019 ORDER
      CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 2 of 59




                                        SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER

Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                          Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶

                                                                             Q3 FY17 Statements

        Date          iPhone 7 was our most               Reasons Why Statement/Omission was False and Misleading When                      Lead Plaintiff alleges that when
        08/01/2017    popular iPhone, and sales of        Made                                                                              Defendant Cook made these
1                     iPhone 7 Plus were up               Lead Plaintiff alleges that these statements were false and misleading when       statements he knew, or at least
        Medium        dramatically compared to 6s         made because higher iPhone demand in 2017 and early 2018, including in            recklessly disregarded:
        Q3 FY17       Plus in the June quarter of         Greater China, was driven by artificially accelerated upgrade rates as a result
        Earnings Call last year.                          of Apple intentionally throttling older-model iPhones during 2017 (i.e., a        (i) “the importance of iOS to both the
        Dated                      * * *                  segment of customers upgraded their iPhones early believing their phones to       market and consumers,” (¶ 467), and
        08/01/2017    [F]rom an absolute quantity         be obsolete ̶ artificially inflating iPhone revenues in 2017, at the expense of   that it represented “Apple’s true
                      point of view, the upgrades         iPhone revenues in 2018). (¶ 280(a)).                                             differentiation,” (¶ 468);
        Speaker       for this fiscal year are the
        Defendant     highest that we’ve seen and so      Supporting Facts                                                                  (ii) that “using Apple’s iOS software
        Cook          we feel good about that.            Lead Plaintiff alleges that an elongating upgrade cycle, (¶¶ 56-60), a cut in     updates to continue to throttle its
                                   * * *                  the subsidies carriers offered for smartphones, (¶¶ 61-67), and a growing         iPhones would jeopardize its
        Complaint ¶ I think the upgrade rate is a         secondary smartphone market, (¶¶ 74-77), negatively affected upgrades and         consumer base and its iPhone and
        270           function of many, many              sales of new iPhones.                                                             Services revenues,” (¶ 472);
                      different things, from the size
                      of the installed base, the age of   Lead Plaintiff also alleges Apple’s iPhone unit sales fell from 2015 to 2016      (iii) that “faltering growth in iPhone
                      the installed base, the product     and failed to return to the level of growth seen in prior years, (¶ 81), as       sales threatened the long term health
                      that is new at the time, the        growth in the smartphone industry in the coming years was expected to             of the Company as Apple’s customer
                      regional distribution, the          primarily come from markets that favored Android smartphones, (¶¶ 82-83).         base for its flagship product faltered
                      upgrade plans that are in           Lead Plaintiff alleges that faltering iPhone sales threatened other aspects of    and the potential universe of
                      various markets around the          Apple’s business and “the long term health of the Company as Apple’s              customers for its services and other
                      world.                              customer base for its flagship product stalled and the potential universe of      products failed to grow at an adequate

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                             1
CASE NO. 4:19-CV-02033-YGR
                                          Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 3 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                           Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                      (Complaint ¶)
        Complaint ¶
                                                 customers for its services and other products stagnated,” (¶¶ 84-86),              rate,” (¶ 473);
                                                 including falling annual profits in 2016, (¶ 88). For example, in 3Q FY16,
                                                 quarterly iPhone revenue was down 23% year-on-year. (¶ 86).                        (iv) that Apple knew it was losing
                                                                                                                                    market share in the smartphone
                                                 Lead Plaintiff alleges that when iPhones began experiencing unexpected             market, especially in China, and that
                                                 shutdowns in late 2016, Apple responded by releasing iOS 10.2.1 in January         Defendants knew the Company had to
                                                 2017 “with the intention of secretly slowing down, or ‘throttling’ the iPhone      increase iPhone sales, (¶¶ 474-75);
                                                 models 6 and later, in order to artificially stoke sales, essentially pulling in
                                                 sales from future quarters by forcing premature upgrades on consumers.”            (v) that Apple’s practice of throttling
                                                 (¶ 90). Lead Plaintiff alleges Apple kept the true cause of the unexpected         older iPhones resulted in “an
                                                 shutdowns from consumers, and that “the aging batteries delivered power            undisclosed ‘benefit’ for the
                                                 unevenly, and upon over-exertion caused device-crashing power spikes,”             Company,” (¶ 476);
                                                 (¶ 109).
                                                                                                                                    (vi) that Apple tracked lengthening
                                                 Lead Plaintiff alleges that on January 23, 2017, Apple released iOS 10.2.1,        smartphone and iPhone upgrade
                                                 an update “designed to secretly fix the widely reported shutdown issues in         cycles, (¶ 477);
                                                 older model iPhones,” (¶ 114), though Apple did not publicly link the update
                                                 to the shutdowns until February 23, 2017, (¶ 115), and the Company failed to       (vii) that the Defendants “would have
                                                 inform the public that the processors of the older iPhones were being              been informed by Apple’s Sales &
                                                 throttled throughout 2017, (¶ 116). Lead Plaintiff alleges the throttling          Marketing group about the elongating
                                                 continued throughout 2017, (¶¶ 120-22), which benefitted Apple in that it          iPhone sales cycle,” (¶ 478(j)); and
                                                 drove iPhone users to upgrade early, and that “by artificially shortening
                                                 iPhone upgrade cycles, Apple enjoyed a record year in iPhone sales during          (viii) the Defendants received reports
                                                 2017,” (¶¶ 117-19), including “record upgrade rates, strong demand, and all-       on Supply and Demand. Defendant
                                                 time record revenue for the iPhone,” (¶¶ 123-24).                                  Cook, and others, also met weekly
                                                                                                                                    with leadership from Apple’s Supply
                                                                                                                                    and Demand team and discussed a
                                                                                                                                    “weekly ‘snapshot’” of the state of

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                      2
CASE NO. 4:19-CV-02033-YGR
                                                  Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 4 of 59




 Entry    Date            False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
 No.      Medium          Statements and Omissions           and Misleading When Made                                                         Inference of Scienter
          Speaker                                            (Complaint ¶)                                                                    (Complaint ¶)
          Complaint ¶
                                                             Lead Plaintiff alleges the growth in iPhone upgrades was artificially driven     Apple’s business which detailed
                                                             by Apple’s concealed practice of throttling older iPhones and that Apple         metrics such as run rates, sales,
                                                             concealed the risk throttling posed. (¶ 126).                                    forecasts, comps and trends. At those
                                                                                                                                              weekly meetings with Cook, senior
                                                             According to CW-1, “‘people are just not changing their phones every year        leadership also would discuss product
                                                             like they used to,’ and that a failing battery or system slowdown ‘is the only   lifetimes and volumes.” (¶ 478(k)).1
                                                             thing’ that really causes people to change their phone,” and that
                                                             “‘incremental technological improvements,’” were insufficient to drive
                                                             upgrades. (¶ 245).

                                                             According to CW-4, Apple tracked specific data points on iPhone upgrades,
                                                             (¶ 262), which were compiled and reviewed on a weekly basis in reports,
                                                             (¶¶ 263-64), and reviewed during quarterly meetings, (¶ 265). According to
                                                             CW-4, Apple’s finance team “analyzed sales data in an effort to provide
                                                             leadership with a better understanding” of the business, (¶ 266), and “put
                                                             together sales forecasts for upcoming weeks, months, quarters and the year,”
                                                             (¶ 267).

          Date          iPhone sales were up year-           Lead Plaintiff alleges that these statements were false and misleading when      Lead Plaintiff alleges that when
          08/01/2017    over-year in most markets we         made for the same reasons and supporting facts detailed in Entry 1.              Defendant Maestri made these
 2                      track, with many markets in                                                                                           statements he knew, or at least
          Medium        Asia, Latin America, and the                                                                                          recklessly disregarded, the same facts
          Q3 FY17       Middle East growing unit sales                                                                                        giving rise to a strong inference of
          Earnings Call by more than 25%.                                                                                                     scienter detailed in Entry 1.

     1
      The reasons in Entry 1 equally apply to Defendants Maestri’s scienter and is referenced throughout this chart. Additionally, when referring to Entry 1, as it pertains to
Defendant Maestri, Lead Plaintiff alleges that, his scienter is supported by the fact that that his direct report, Apple’s VP of Finance, attended quarterly meetings where iPhone
trends and comparisons to other quarters were reviewed. (¶ 478(l)).
CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                               3
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 5 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                       Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Dated                      * * *
        08/01/2017     iPhone ASP was $606, up
                       from $595 a year ago, thanks
        Speaker        to strong demand for iPhone 7
        Defendant      Plus, which represented a
        Maestri        higher percentage of the
                       iPhone mix compared to the
        Complaint ¶    Plus model a year ago. . . .
        271

        Date          And in constant-currency           Lead Plaintiff alleges that these statements were false and misleading when    Lead Plaintiff alleges that when
        08/01/2017    terms, we were actually up 6%      made for the same reasons and the same supporting facts detailed in Entry 1.   Defendant Cook made these
3                     in Mainland China. And so                                                                                         statements he knew, or at least
        Medium        we’re very encouraged by that      Additional Reasons Why Statement/Omission was False and Misleading             recklessly disregarded, the same facts
        Q3 FY17       . . . iPhone was relatively flat   When Made)                                                                     giving rise to a strong inference of
        Earnings Call year-on-year as the same sort      Additionally, Lead Plaintiff alleges that these statements were false and      scienter detailed in Entry 1.
        Dated         of -- similar as the market was.   misleading when made because revenue growth in Greater China was
        08/01/2017    And so we see all of those as      negative year-over-year with iPhone demand expected to continue to             Additionally, Lead Plaintiff alleges
                      very encouraging signs. . . .      deteriorate long term due to competitive forces (despite demand in Greater     that when Defendant Cook made these
        Speaker       But what I -- what we see in       China being temporarily, artificially inflated by the effects of Apple’s       statements he knew, or at least
        Defendant     the mainland is definitely         throttling of older model iPhones). (¶ 280(b)).                                recklessly disregarded:
        Cook          much more encouraging. It’s
                      interesting to note that           Supporting Facts                                                               (i) that China was becoming one of
        Complaint ¶ upgraders through -- both for        Lead Plaintiff alleges that Apple was losing smartphone market share in        Apple’s most important markets,
        272           the quarter and actually for       China to competitors like Huawei, in part due to the iPhone’s lack of features (¶¶ 460-61);
                      the full fiscal year to date was   popular in the Chinese market, and that Apple experienced negative revenue
                      our highest ever. And so that      growth on a year-over-year basis as a result. (¶¶ 93-100). Lead Plaintiff also
                      we felt very good about.           alleges that competitors in the Chinese market offered other features that

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         4
CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 6 of 59




Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                      Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
                                                          Chinese consumers prized, such as better camera technology. (¶¶ 103-05).      (ii) Apple hired a managing director of
                                                          Additionally, “the Chinese Consumer Association (‘CCA’) [] demanded           Greater China in July 2017, in part to
                                                          answers and action from Apple for the discovery of ‘the shutdown              “work closely with Apple’s R&D
                                                          malfunction.’” (¶ 111).                                                       team and carrier partners to develop
                                                                                                                                        new China-specific features for the
                                                          According to CW-1, Apple was aware of the elongating upgrade cycle and        iPhone,” (¶ 464); and
                                                          the iPhone’s lack of significant technological improvements, and the
                                                          Company closely tracked iPhone sales trends. (¶¶ 245-46).                     (iii) the Defendants “closely
                                                                                                                                        monitored the Chinese smartphone
                                                                                                                                        market and Apple’s iPhone business
                                                                                                                                        there,” (¶ 463), and Defendant Cook
                                                                                                                                        made frequent trips to China and
                                                                                                                                        “closely tracked Apple’s business
                                                                                                                                        there,” (¶¶ 465-66).


        Date          In terms of WeChat, the way         Reasons Why Statement/Omission was False and Misleading When                  Lead Plaintiff alleges that when
        08/01/2017    that I look at this is because      Made                                                                          Defendant Cook made these
4                     our share -- because iOS            Lead Plaintiff alleges that these statements were false and misleading when   statements he knew, or at least
        Medium        share is not nearly a majority      made because the fact that WeChat’s core features competed directly with      recklessly disregarded “the importance
        Q3 FY17       of the market in China, the         many of the core features of Apple’s iOS operating system, such as Apple      of iOS to both the market and
        Earnings Call fact that a lot of people use       Pay and iMessage, negatively (not positively) impacted the appeal of the      consumers.” (¶ 467).
        Dated         that, it makes the switching        iPhone to consumers in Greater China and Defendant Cook’s statements that
        08/01/2017    opportunity even greater. And       WeChat would encourage users in China switch to Apple was flawed.
                      I think that’s more the case        (¶ 280(c)).
        Speaker       than the risk that a lot of folks
        Defendant     have pointed out.
        Cook

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                          5
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 7 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                       Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
                                                         Supporting Facts
        Complaint ¶                                      Lead Plaintiff alleges that the WeChat app’s functionality and popularity in
        272                                              China “negatively impacted the appeal of the iPhone in China.” (¶¶ 101-02).

        Date          [F]rom an absolute quantity        Lead Plaintiff alleges that these statements were false and misleading when    Lead Plaintiff alleges that when
        08/01/2017    point of view, the upgrades for    made for the same reasons and the same supporting facts detailed in Entry 1.   Defendant Cook made these
5                     this fiscal year are the highest                                                                                  statements he knew, or at least
        Medium        that we’ve seen and so we feel                                                                                    recklessly disregarded, the same facts
        Q3 FY17       good about that. However, if                                                                                      giving rise to a strong inference of
        Earnings Call you look at it from an upgrade                                                                                    scienter detailed in Entry 1.
        Dated         rate point of view instead of
        08/01/2017    the absolute number, the rate
                      is similar to what we saw with
        Speaker       the previous iPhones, except
        Defendant     for iPhone 6, which as we
        Cook          called out in the past had an
                      abnormally high upgrade
        Complaint ¶ rate. . . . And so where that
        273           affects us in the short term,
                      even though we had great
                      results, it probably bodes well
                      later on.
        Date          I think the upgrade rate is a      Lead Plaintiff alleges that these statements were false and misleading when    Lead Plaintiff alleges that when
        08/01/2017    function of many, many             made for the same reasons and the same supporting facts detailed in Entry 1.   Defendant Cook made these
6                     different things, from the size                                                                                   statements he knew, or at least
        Medium        of the installed base, the age                                                                                    recklessly disregarded, the same facts
        Q3 FY17       of the installed base, the                                                                                        giving rise to a strong inference of
        Earnings Call product that is new at the                                                                                        scienter detailed in Entry 1.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         6
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 8 of 59




Entry   Date          False and Misleading                Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium        Statements and Omissions            and Misleading When Made                                                      Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Dated         time, the regional distribution,
        08/01/2017    the upgrade plans that are in
                      various markets around the
        Speaker       world.
        Defendant                   * * *
        Cook          And between the upgraders
                      and the switchers that we see
        Complaint ¶   and still -- the first-time buyer
        274           category is still out here, too,
                      in several countries, including
                      some that you may not think
                      there is, there is still sizable
                      base in some. Between those 3
                      areas, I think we have a lot of
                      opportunity.

        Date          I think in general, even the        Lead Plaintiff alleges that these statements were false and misleading when   Lead Plaintiff alleges that when
        08/01/2017    performance in China, Tim           made for the same reasons and the same supporting facts detailed in Entries   Defendant Maestri made these
7                     has mentioned it, we think          1 & 3.                                                                        statements he knew, or at least
        Medium        that the performance will                                                                                         recklessly disregarded, the same facts
        Q3 FY17       continue to improve. So those                                                                                     giving rise to a strong inference of
        Earnings Call are the drivers of our                                                                                            scienter detailed in Entries 1 & 3.
        Dated         guidance range for the
        08/01/2017    quarter.

        Speaker
        Defendant
        Maestri

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         7
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 9 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                         Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
        Complaint ¶
        275
        Date          The answer to your first          Lead Plaintiff alleges that these statements were false and misleading when       Lead Plaintiff alleges that when
        08/01/2017    question is yes, I do think that made for the same reasons and the same supporting facts detailed in Entry 3.       Defendant Cook made these
8                     we can grow both in units and                                                                                       statements he knew, or at least
        Medium        market share.                                                                                                       recklessly disregarded, the same facts
        Q3 FY17                     * * *                                                                                                 giving rise to a strong inference of
        Earnings Call The installed base is growing.                                                                                      scienter detailed in Entry 3.
        Dated         It’s still growing very strongly.
        08/01/2017    That will generate more
                      upgrades over time. I feel
        Speaker       good about our ability to
        Defendant     convince people to switch.
        Cook

        Complaint ¶
        276

        Date           The Company markets certain       Reasons Why Statement/Omission was False and Misleading When                     Lead Plaintiff alleges that when Apple
        08/02/2017     mobile communication and          Made                                                                             issued these statements, Defendants
9                      media devices based on the        Lead Plaintiff alleges Apple’s risk disclosures were false and misleading        knew, or at least recklessly
        Medium         iOS mobile operating system       when made because Defendants knew, or recklessly disregarded, and failed         disregarded, the same facts giving rise
        Q3 FY17        and also markets related          to disclose that Apple artificially inflated demand for its iPhones during the   to a strong inference of scienter
        Form 10-Q      services, including third-party   quarter and was effectively pulling sales from 2018 into 2017 by forcing         detailed in Entries 1, 3, & 4.
        Dated          digital content and               premature upgrades with the Company’s practice of intentionally throttling
        08/02/2017     applications.                     iPhones without informing consumers. Moreover, Apple was warning of
                                    * * *                potential risks that had already materialized. (¶ 281).


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                            8
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 10 of 59




Entry   Date          False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions          and Misleading When Made                                                          Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        Speaker       The Company also expects          Supporting Facts
        Apple         competition to intensify as       Lead Plaintiff alleges that Apple’s risk disclosures for Q3 FY 17 were
                      competitors attempt to imitate    insufficient for the same supporting facts detailed in Entries 1, 3, & 4.
        Complaint ¶   the Company’s approach to
        279           providing components
                      seamlessly within their
                      individual offerings or work
                      collaboratively to offer
                      integrated solutions.
                                   * * *
                      The Company also could be
                      significantly affected by other
                      risks associated with
                      international activities
                      including, but not limited to,
                      economic and labor
                      conditions, increased duties,
                      taxes and other costs and
                      political instability.

                                                                           Q4 FY 17 Statements

        Date          Apple’s year-over-year            Reasons Why Statement/Omission was False and Misleading When                      Lead Plaintiff alleges that when
        11/02/2017    revenue growth rate               Made                                                                              Defendant Maestri made these
10                    accelerated for the fourth        Lead Plaintiff alleges that this statement was false and misleading when          statements he knew, or at least
        Medium        consecutive quarter and drove     made because higher iPhone demand in 2017 and early 2018, including in            recklessly disregarded, the same facts
        Press Release EPS growth of 24 percent in       Greater China, was driven by artificially accelerated upgrade rates as a result   giving rise to a strong inference of
        Attached to   the September quarter.            of Apple intentionally throttling older-model iPhones during 2017 (i.e., a        scienter detailed in Entry 1.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                           9
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 11 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                          Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        Form 8-K                                 segment of customers upgraded their iPhones early believing their phones to       Additionally, Lead Plaintiff alleges
        Dated                                    be obsolete ̶ artificially inflating iPhone revenues in 2017, at the expense of   that when Defendant Maestri made
        11/02/2017                               iPhone revenues in 2018). (¶ 292(a)).                                             these statements he knew, or at least
                                                                                                                                   recklessly disregarded, that there were
        Speaker                                  Supporting Facts                                                                  internal discussions at Apple
        Defendant                                The supporting facts detailed in Entry 1 also support the allegation that this    regarding throttling iPhones because
        Maestri                                  statement was false and misleading when made.                                     the phones could not keep up with the
                                                                                                                                   new releases of iOS software.
        Complaint ¶                              Additionally, Lead Plaintiff alleges that the iPhone 8, released in September     (¶ 478(d)).
        285                                      2017, lacked sufficient innovation from the iPhone 7, released in September
                                                 2016, to drive upgrades. (¶¶ 68-72).

                                                 Lead Plaintiff also alleges that smartphone shipments into China began to
                                                 increase after six previous quarters of decline. (¶ 91).

                                                 Lead Plaintiff alleges that Apple continued its practice of throttling iPhones
                                                 into late 2017. (¶¶ 120-21).

                                                 Lead Plaintiff alleges that Apple reported revenue and iPhone unit sales
                                                 figures that were artificially inflated by “the concealed slowdown of older
                                                 iPhones and customers being forced to upgrade to the latest series of iPhones
                                                 when their existing phone’s performance deteriorated.” (¶¶ 125-26).

                                                 According to CW-1, Defendants paid particularly close attention to sales
                                                 figures during product launches and the Company received real-time sales
                                                 data. Sales data was prepared frequently and sent to the Defendants. (¶¶ 256-
                                                 59).


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                 10
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 12 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                       Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Date          This was our biggest year ever Lead Plaintiff alleges that these statements were false and misleading when        Lead Plaintiff alleges that when
        11/02/2017    in most parts of the world with made for the same reasons as Entry 10 and the same supporting facts detailed      Defendant Cook made these
11                    all-time record revenue in the in Entries 1 & 10.                                                                 statements he knew, or at least
        Medium        United States, Western                                                                                            recklessly disregarded, the same facts
        Q4 FY17       Europe, Japan, Korea, the                                                                                         giving rise to a strong inference of
        Earnings Call Middle East, Africa, Central                                                                                      scienter detailed in Entries 1 & 10.
        Dated         and Eastern Europe and Asia.
        11/02/2017    We had particularly strong
                      finish this year, generating
        Speaker       our highest September quarter
        Defendant     revenue ever as year-over-
        Cook          year growth accelerated for
                      the fourth consecutive
        Complaint ¶ quarter.
        286                        * * *
                      iPhone sales exceeded our
                      expectations.


        Date          As we expected, we returned        Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        11/02/2017    to growth in Greater China         made for the same reasons as Entry 10 and the same supporting facts detailed Defendant Cook made these
12                    with unit growth and market        in Entries 1 & 10.                                                           statements he knew, or at least
        Medium        share gains for iPhone, iPad                                                                                    recklessly disregarded, the same facts
        Q4 FY17       and Mac.                           Additional Reasons Why Statement/Omission was False and Misleading giving rise to a strong inference of
        Earnings Call             * * *                  When Made                                                                    scienter detailed in Entries 1, 3, & 10.
        Dated         The – We increased market          Additionally, Lead Plaintiff alleges that this statement was false and
        11/02/2017    share for iPhone, Mac and          misleading when made because revenue growth in Greater China was
                      iPad during the quarter. . . .We   negative year-over-year with iPhone demand expected to continue to

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                     11
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 13 of 59




Entry   Date          False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False             Facts Giving Rise to Strong
No.     Medium        Statements and Omissions          and Misleading When Made                                                     Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                (Complaint ¶)
        Complaint ¶
        Speaker       had double digit unit growth      deteriorate long term due to competitive forces (despite demand in Greater   Additionally, Lead Plaintiff alleges
        Defendant     in iPhone and both the            China being temporarily, artificially inflated by the effects of Apple’s     that when Defendant Cook made these
        Cook          upgraders and Android             throttling of older model iPhones). (¶ 292(b)).                              statements he knew, or at least
                      switchers were both up on a                                                                                    recklessly disregarded:
        Complaint ¶   year over year basis during       Supporting Facts
        286           the quarter. And so the results   Lead Plaintiff alleges that the supporting facts detailed in Entry 3 also    (i) the decrease in iPhone sales in
                      were broad based.                 support the allegation that this statement was false and misleading when     Greater China, was attributable, at
                                  * * *                 made.                                                                        least in part, to competition in the
                      But you can see the -- that                                                                                    Chinese smartphone market,
                      China rebounded. And as I’ve      Additionally, Lead Plaintiff alleges that in Apple’s Q4 FY17, “smartphone    (¶ 478(a)); and
                      indicated before, the China       shipments in China grew by approximately 40% after declining for each
                      rebound was broad-based           quarter of 2016 and the first two quarters of [calendar] 2017.” (¶ 91).     (ii) that there was “‘a fair amount of
                      across the products.                                                                                          negativity going around,’” about the
                                                        According to CW-3, “after the launch of the iPhone 8 in September 2017, the iPhone 8 launch in China and that the
                                                        unbrickings and unbricking data in Asia was slow,” and “there was ‘a fair   Company failed to activate any
                                                        amount of negativity going around’ about the prospects of the iPhone 8      response to the decreasing iPhone
                                                        launch and anxiety among employees in Asia operations.” (¶ 218). CW-3       sales and sluggish Chinese economy,
                                                        also said “that Apple did not seem to activate any response to the slowing  (¶ 478(b)).
                                                        Chinese economy in 2017 and 2018, despite the fact that it was pretty well
                                                        known that things were slowing down in China.” (¶ 219).

                                                        According to CW-7, the “decline in iPhone sales was widely known within
                                                        Apple as the Company did a significant amount of analysis between sales
                                                        cycles where the decline of iPhone sales and Apple’s competitiveness were
                                                        clearly showcased.” (¶ 220).

                                                        According to CW-5, newly opened retail stores in Greater China began
                                                        missing revenue forecasts in September 2017. (¶ 224).

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                     12
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 14 of 59




Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                      Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Date          Revenue for the September           Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        11/02/2017    quarter was a record $52.6          made for the same reasons as Entry 10 and the same supporting facts detailed Defendant Maestri made these
13                    billion, up 12% over last year,     in Entries 1 & 10.                                                           statements he knew, or at least
        Medium        and it has been a -- great to see                                                                                recklessly disregarded, the same facts
        Q4 FY17       our growth rate accelerate in                                                                                    giving rise to a strong inference of
        Earnings Call every quarter of fiscal 2017.                                                                                    scienter detailed in Entries 1 & 10.
        Dated                      * * *
        11/02/2017

        Speaker
        Defendant
        Maestri

        Complaint ¶
        287
        Date          During the quarter, we sold         Lead Plaintiff alleges that these statements were false and misleading when   Lead Plaintiff alleges that when
        11/02/2017    46.7 million iPhones, up 3%         made for the same reasons as Entries 10 & 12 and the same supporting facts    Defendant Maestri made these
14                    over last year. We were very        detailed in Entries 1, 3, 10, & 12.                                           statements he knew, or at least
        Medium        pleased to see double digit                                                                                       recklessly disregarded, the same facts
        Q4 FY17       iPhone growth in many                                                                                             giving rise to a strong inference of
        Earnings Call emerging markets including                                                                                        scienter detailed in Entries 1, 3, 10, &
        Dated         mainland China, the Middle                                                                                        12.
        11/02/2017    East, Central and Eastern
                      Europe, India and Mexico.
        Speaker
        Defendant
        Maestri


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       13
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 15 of 59




Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                         Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
        Complaint ¶
        287
        Date          But I would share with you          Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        11/02/2017    that the iPhone X orders are        made for the same reasons as Entry 10 and the same supporting facts detailed Defendant Cook made these
15                    very strong for both direct         in Entries 1 & 10.                                                           statements he knew, or at least
        Medium        customers and for our                                                                                            recklessly disregarded, the same facts
        Q4 FY17       channel partners, which as                                                                                       giving rise to a strong inference of
        Earnings Call you know, are lots of carrier                                                                                    scienter detailed in Entries 1 & 10.
        Dated         throughout the world.
        11/02/2017

        Speaker
        Defendant
        Cook
        Complaint ¶
        288
        Date           In the 2017 10-K, Apple            Reasons Why Statement/Omission was False and Misleading When                     Lead Plaintiff alleges that when Apple
        11/03/2017     identified the same risk factors   Made                                                                             issued these statements, the
16                     regarding global economic          Lead Plaintiff alleges Apple’s risk disclosures were false and misleading        Defendants knew, or at least
        Medium         conditions, competition in its     when made because Defendants knew, or recklessly disregarded, and failed         recklessly disregarded, the same facts
        2017 Form      global markets, competition        to disclose that Apple artificially inflated demand for its iPhones during the   giving rise to a strong inference of
        10-K Dated     from other mobile operating        quarter and was effectively pulling sales from 2018 into 2017 by forcing         scienter detailed in Entry 1, 3, 10, &
        11/03/2017     systems, and risks associated      premature upgrades with the Company’s practice of intentionally throttling       12.
                       with international activities as   iPhones without informing consumers. Moreover, Apple was warning of
        Speaker        it had identified in its Q3 FY17   potential risks that had already materialized. (¶ 293).
        Apple          10-Q (¶ 279).

        Complaint ¶

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                        14
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 16 of 59




Entry   Date           False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False                    Facts Giving Rise to Strong
No.     Medium         Statements and Omissions        and Misleading When Made                                                            Inference of Scienter
        Speaker                                        (Complaint ¶)                                                                       (Complaint ¶)
        Complaint ¶
        291                                            Supporting Facts
                                                       Lead Plaintiff alleges that Apple’s risk disclosures for Q3 FY17 were
                                                       insufficient for the same supporting facts detailed in Entries 1, 3, 4, 10, & 12.

                                                                          Q1 FY 18 Statements

        Date          Defendant Maestri lauded the     Reasons Why Statement/Omission was False and Misleading When                        Lead Plaintiff alleges that when
        02/01/2018    “all-time record profitability   Made                                                                                Defendant Maestri made these
17                    during the quarter” and          Lead Plaintiff alleges that this statement was false and misleading when            statements he knew, or at least
        Medium        sequential iPhone unit sales     made because higher iPhone demand in 2017 and early 2018, including in              recklessly disregarded, the same facts
        Press Release growth of 6 percent—likely       Greater China, was driven by artificially accelerated upgrade rates as a result     giving rise to a strong inference of
        Attached to   the final throttling-induced     of Apple intentionally throttling older-model iPhones during 2017 (i.e., a          scienter detailed in Entries 1 & 10.
        Form 8-K      sales growth.                    segment of customers upgraded their iPhones early believing their phones to
        Dated                                          be obsolete ̶ artificially inflating iPhone revenues in 2017, at the expense of     Additionally, Lead Plaintiff alleges
        02/01/2018                                     iPhone revenues in 2018). (¶ 313(a)).                                               that when Defendant Maestri made
                                                                                                                                           these statements he knew, or at least
        Speaker                                        Supporting Facts                                                                    recklessly disregarded that there were
        Defendant                                      Lead Plaintiff alleges that the supporting facts detailed in Entries 1 & 10 also    internal discussions at Apple about the
        Maestri                                        support the allegation that this statement was false and misleading when            elongating sales cycle and the effect of
                                                       made.                                                                               the disclosure of throttling would
        Complaint ¶                                                                                                                        impact demand for iPhones.
        296                                            Additionally, Lead Plaintiff alleges that Apple released iOS 11.2 on                (¶ 478(e)).
                                                       December 2, 2017, which “unbeknownst to consumers and investors . . . was
                                                       also designed to throttle the performance of older model phones,” including
                                                       the iPhone 7 and 7S. (¶ 122).




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         15
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 17 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                        Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
                                                 Lead Plaintiff also alleges that Apple “publicly admitted that it had
                                                 deliberately throttled the performance on some iPhones purportedly to save
                                                 on battery life and avoid unexpected shutdowns,” but “continued to deny it
                                                 had ever done anything to intentionally shorten the life of its iPhones.”
                                                 (¶ 130). This led Apple’s competitors to highlight Apple’s practice of
                                                 throttling iPhone processor speeds, (¶ 131), and caused customers to become
                                                 angry, (¶ 132).

                                                 Lead Plaintiff alleges that Apple’s lack of disclosure around its practice of
                                                 throttling “has led to a loss of credibility and trust in Apple by otherwise
                                                 loyal consumers,” (¶ 133), and that the market had not been aware of this
                                                 practice until December 2017, (¶ 134).

                                                 Lead Plaintiff alleges that “Apple’s admission in December 2017 blatantly
                                                 exposed the practice [of planned obsolescence] whereby companies design
                                                 products only to last a certain amount of time in order to sell newer models
                                                 to those same consumers, thereby encouraging customers to upgrade their
                                                 products sooner than necessary.” (¶ 135). Lead Plaintiff alleges that as a
                                                 result of Apple concealing that replacing the battery would solve the
                                                 performance issue, “[c]onsumers, not knowing all they needed to do was
                                                 replace their iPhone batteries, flocked to upgrade their iPhones in 2017,
                                                 when the batteries’ performance became less than optimal.” (¶ 136).

                                                 According to CW-4, in the fall of 2017, Apple was working on “software
                                                 licensing agreements relating to the source code for a benchmarking app that
                                                 measured the speed at which Apple products, including the iPhone,
                                                 operated.” (¶ 247).


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                       16
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 18 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                      Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Date          We’re thrilled to report the      Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        02/01/2018    biggest quarter in Apple’s        made for the same reasons as Entry 17 and the same supporting facts detailed Defendant Cook made these
18                    history, with broad-based         in Entries 1, 10, & 17.                                                      statements he knew, or at least
        Medium        growth that included the                                                                                       recklessly disregarded, the same facts
        Press Release highest revenue ever from a                                                                                    giving rise to a strong inference of
        Attached to   new iPhone lineup.                                                                                             scienter detailed in Entries 1, 10, &
        Form 8-K                                                                                                                     17.
        Dated
        02/01/2018

        Speaker
        Defendant
        Cook

        Complaint ¶
        296


        Date          We’re thrilled to report          Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        02/01/2018    Apple’s biggest quarter ever,     made for the same reasons as Entry 17 and the same supporting facts detailed Defendant Cook made these
19                    which set new all-time records    in Entries 1, 10, & 17.                                                      statements he knew, or at least
        Medium        in both revenue and earnings.                                                                                  recklessly disregarded, the same facts
        Q1 FY18       We generated revenue of           Additional Reasons Why Statement/Omission was False and Misleading giving rise to a strong inference of
        Earnings Call $88.3 billion, which is above     When Made                                                                    scienter detailed in Entries 1, 10, &
        Dated         the high end of our guidance      Additionally, Lead Plaintiff alleges that these statements were false and    17.
        02/01/2018    range, and it is up almost $10    misleading when made because the rate at which Apple customers were
                      billion or 13% over the           replacing their batteries in older iPhones, under Apple’s $29 battery
        Speaker       previous all-time record we set   replacement program, would negatively impact demand for the next

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                  17
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 19 of 59




Entry   Date          False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False                   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions         and Misleading When Made                                                           Inference of Scienter
        Speaker                                        (Complaint ¶)                                                                      (Complaint ¶)
        Complaint ¶
        Defendant     a year ago.                      generation of iPhones (typically released between September to November).          Additionally, Lead Plaintiff alleges
        Cook                                           (¶ 313(c)).                                                                        that when Defendant Cook made these
                                    * * *                                                                                                 statements he knew, or at least
        Complaint ¶                                    Supporting Facts                                                                   recklessly disregarded, that “at an all-
        297           In fact, revenue for our newly   Lead Plaintiff alleges that Apple began offering the $29 battery replacement       hands ‘state of the union’ meeting
                      launched iPhones was the         program “in an effort to retain customer goodwill.” (¶ 138). Additionally,         within the Supply and Demand
                      highest of any lineup in our     Lead Plaintiff alleges that there was significant customer response to the $29     department at Apple, the extent to
                      history, driving total Apple     battery replacement program and that battery supplies became limited due to        which Apple was going to update its
                      revenue above our guidance       the response. (¶¶ 140-42).                                                         forecasts due to consumers replacing
                      range.                                                                                                              their batteries at a discounted rate,
                                                       Additionally, after the revelation of Apple’s intentional throttling of iPhones,   instead of buying new phones was
                                                       “regulators in Brazil, Canada, Israel, China, Italy, France, and South Korea,”     specifically brought up.” (¶ 478(h)).
                                                       (¶ 156), as well as the SEC and Department of Justice announced
                                                       investigations into the practice, (¶ 157).
                                                       According to CW-1, “Apple’s battery replacement program impacted
                                                       Apple’s upgrade cycles because the main reason people were upgrading their
                                                       phones at the time was because their batteries were slowing down or shutting
                                                       down,” and Apple’s “‘incremental technological improvements’” were
                                                       insufficient to drive upgrades. (¶ 245). Additionally, CW-1 said he attended
                                                       “an all-hands ‘state of the union’ meeting with the Company’s Supply and
                                                       Demand leadership where he specifically asked if the plan was to update
                                                       Apple’s forecasts since so many people likely would be replacing their
                                                       batteries ‘instead of buying new phones,’” but that his concerns were
                                                       brushed aside. (¶ 253).

                                                       According to CW-2, there were internal discussions “prior to the public
                                                       disclosure, about how Apple had intentionally slowed down/throttled its
                                                       iPhones,” (¶ 248), and that there were internal discussions as to the effects of

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                        18
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 20 of 59




Entry   Date           False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False             Facts Giving Rise to Strong
No.     Medium         Statements and Omissions        and Misleading When Made                                                     Inference of Scienter
        Speaker                                        (Complaint ¶)                                                                (Complaint ¶)
        Complaint ¶
                                                       the discounted battery replacement program on iPhone upgrade cycles,
                                                       (¶ 249).

        Date          Starting with revenue, we’re    Lead Plaintiff alleges that these statements were false and misleading when   Lead Plaintiff alleges that when
        02/01/2018    reporting an all-time record,   made for the same reasons as Entries 17 & 19 and the same supporting facts    Defendant Maestri made these
20                    $88.3 billion, up nearly $10    detailed in Entries 1, 3, 10, 12, 17, & 19.                                   statements he knew, or at least
        Medium        billion or 13% over the prior                                                                                 recklessly disregarded, the same facts
        Q1 FY18       record set last year. It is our                                                                               giving rise to a strong inference of
        Earnings Call fifth consecutive quarter of                                                                                  scienter detailed in Entries 1, 3, 10,
        Dated         accelerating revenue growth.                                                                                  12, 17, & 19.
        02/01/2018                 * * *
                      During the quarter, we sold
        Speaker       77.3 million iPhones, the
        Defendant     highest number ever for a 13-
        Maestri       week quarter. Average weekly
                      iPhone sales were up 6%
        Complaint ¶ compared to the December
        298           quarter last year, with growth
                      in every region of the world
                      despite the staggered launch
                      of iPhone X. We established
                      all-time iPhone revenue
                      records in nearly every market
                      we track with double-digit
                      growth in all of our
                      geographic segments.



CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                 19
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 21 of 59




Entry   Date            False and Misleading          Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium          Statements and Omissions      and Misleading When Made                                                        Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
        Date            In Greater China, we were     Lead Plaintiff alleges that these statements were false and misleading when      Lead Plaintiff alleges that when
        02/01/2018      very happy to generate        made for the same reasons as Entry 17 and the same supporting facts detailed Defendant Maestri made these
21                      double-digit revenue growth   in Entries 1, 10, & 17.                                                          statements he knew, or at least
        Medium          for the second quarter in a                                                                                    recklessly disregarded, the same facts
        Q1 FY18         row.                          Additional Reasons Why Statement/Omission was False and Misleading giving rise to a strong inference of
        Earnings Call                                 When Made                                                                        scienter detailed in Entries 1, 10, &
        Dated                                         Lead Plaintiff alleges this statement was false and misleading when made         17.
        02/01/2018                                    because iPhone demand in Greater China was declining and expected to
                                                      continue to deteriorate long term due to a confluence of factors including: (i) Additionally, Lead Plaintiff alleges
        Speaker                                       macroeconomic, geopolitical issues and a worsening economy in China, and that when Defendant Maestri made
        Defendant                                     (ii) severe competition in the Chinese smartphone market which, together         these statements he knew, or at least
        Maestri                                       were negatively impacting demand for iPhones and decimating Apple’s              recklessly disregarded:
                                                      pricing power in the smartphone market in Greater China, one of Apple’s
                                                      most important growth markets. (¶ 313(d)).                                       (i) that China was becoming one of
        Complaint ¶                                                                                                                    Apple’s most important markets,
        298                                           Supporting Facts                                                                 (¶¶ 460-61);
                                                      Lead Plaintiff alleges that the supporting facts detailed in Entries 3 & 12 also (ii) that Apple hired a managing
                                                      support the allegation that this statement was false and misleading when         director of Greater China in July 2017,
                                                      made.                                                                            in part to “work closely with Apple’s
                                                                                                                                       R&D team and carrier partners to
                                                      Additionally, Lead Plaintiff alleges that “[b]eginning in 2016, Chinese          develop new China-specific features
                                                      consumers complained about a multitude of problems with Apple iPhones,           for the iPhone,” (¶ 464);
                                                      most notably, the battery. Chinese consumer agencies brought concerns
                                                      about the iPhone’s battery to the direct attention of Apple.” (¶ 148). Apple     (iii) that the Defendants “closely
                                                      addressed the issue in Mandarin on its Chinese support page and said the         monitored the Chinese smartphone
                                                      iPhone shutdown issues went beyond those previously identified, but only         market and Apple’s iPhone business
                                                      for a small number of customers. (¶ 149). Lead Plaintiff alleges that Apple      there,” (¶ 463), and Defendant Cook
                                                      began offering discounted battery replacements in China and Hong Kong in         made frequent trips to China and

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                    20
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 22 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                          Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                 December 2017 after “‘public outcry’” in China. (¶ 150).                          “closely tracked Apple’s business
                                                                                                                                   there,” (¶¶ 465-66);
                                                 Lead Plaintiff alleges that Apple’s handling of the throttling issue caused the
                                                 Chinese public to lose faith in Apple, (¶ 151), and many Chinese consumers        (iv) that consumer reaction to Apple’s
                                                 logged complaints, including with the Shanghai Consumer Council, (¶¶ 151-         practice of throttling iPhones “was
                                                 53), which “demanded answers from Apple regarding slowing iPhones,”               particularly severe in Greater China,”
                                                 (¶ 154). Lead Plaintiff alleges the Shanghai Consumer Council received            (¶ 471);
                                                 more than 300 complaints between November 2017 and January 8, 2018
                                                 alone regarding Apple’s throttling of iPhones. (¶ 182).                   (v) the decrease in iPhone sales in
                                                                                                                           Greater China, and that it was
                                                 According to CW-7, the release of the iPhone X in November 2017 “suffered attributable, at least in part, to
                                                 poor sales due to its high price compared to similar products released by competition in the Chinese
                                                 competitors in China.” (¶ 221).                                           smartphone market, (¶ 478(a));

                                                 According to CW-5, by December 2017, year-on-year losses for Greater              (vi) that there was “‘a fair amount of
                                                 China were mounting and certain departments were failing to hit sales             negativity going around,’” about the
                                                 targets. (¶ 223). Additionally, “revenue forecasts for newly opened retail        iPhone 8 launch in China and that the
                                                 stores in Greater China were all missed from September 2017 to January            Company failed to activate any
                                                 2018.” (¶ 224).                                                                   response to the decreasing iPhone
                                                 According to CW-6, the Marketing Department in Shanghai held weekly               sales and sluggish Chinese economy,
                                                 meetings to discuss sales figures, the decline in iPhone sales, and why Apple     (¶ 478(b));
                                                 was losing out to competitors in China. (¶ 228) Prior to these meetings, CW-
                                                 6 said he would receive sales reports that included figures for Greater China.    (vii) that iPhone X suffered poor sales
                                                 (Id.). CW-6 said that retail sales reports were “generated domestically [in       in China due to its high price point,
                                                 China] and contained global sales numbers from Apple’s headquarters.”             (¶ 478(c)); and
                                                 (¶ 229). CW-6 said that Apple was more interested in building an
                                                 “ecosystem” and that the iPhone failed to provide enough technological
                                                 innovation to drive upgrades, noted that Chinese consumers were switching

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                    21
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 23 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                         Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
                                                        to Huawei for the camera, and that Apple hired a new executive to address        (viii) that reports generated
                                                        the Company’s issues in China. (¶ 231). CW-6 “confirmed that compared to         domestically in China showed year-
                                                        its competitors, Apple was losing its market advantage,” and that he             on-year iPhone sales losses in Greater
                                                        “observed this market share loss in internal reports published by Apple, as      China, (¶ 478(n)).
                                                        well as the Marketing Department’s own analyses which showed that Apple
                                                        had been losing market share to competitors such as Huawei.” (¶ 232). CW-6
                                                        also “explained that some of the sales reports which illustrated a decrease in
                                                        iPhone business in Greater China came directly from Apple’s headquarters
                                                        in California and that the figures illustrating declining iPhone sales and
                                                        market share were available to absolutely everyone within Apple,” and that
                                                        “his team received reports regarding Apple’s overall revenue in Greater
                                                        China.” (Id.).

                                                        CW-2 attributed Apple’s loss of market share to competitors to pro-China
                                                        sentiment and the features of competitor’s phones. (¶ 233).
                                                        According to CW-8, Huawei had been chipping away at Apple’s smartphone
                                                        market share prior to 2018, (¶ 234), and “it was widely known with Huawei
                                                        that Apple’s iPhone sales were declining,” (¶ 235).

        Date          The revenue growth from           Lead Plaintiff alleges that these statements were false and misleading when      Lead Plaintiff alleges that when
        02/01/2018    iPhone across all the             made for the same reasons as Entries 17 & 21 and the same supporting facts       Defendant Cook made these
22                    geographic segments was in        detailed in Entries 1, 3, 10, 12, 17 & 21.                                       statements he knew, or at least
        Medium        the double digits. And I think                                                                                     recklessly disregarded, the same facts
        Q1 FY18       as Luca said earlier, when you                                                                                     giving rise to a strong inference of
        Earnings Call change that to an average                                                                                          scienter detailed in Entries 1, 3, 10,
        Dated         weekly sales basis, it’s actually                                                                                  12, 17, & 21.
        02/01/2018    22%, and so it was a stellar
                      quarter for iPhone.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                      22
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 24 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                      Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Speaker                    * * *
        Defendant      In urban China and the U.S.,
        Cook           the top 5 smartphones last
                       quarter were all iPhones. . . .
        Complaint ¶
        299

        Date          I think it’s up to investors as    Lead Plaintiff alleges these statements were false and misleading when for    Lead Plaintiff alleges that when
        02/01/2018    to what things they would like     the same reasons as Entries 17 & 19 and the same supporting facts detailed    Defendant Cook made these
23                    to focus on, so I don’t want to    in Entries 1, 10, 17, & 19.                                                   statements he knew, or at least
        Medium        put myself in the position of                                                                                    recklessly disregarded, the same facts
        Q1 FY18       that. The way that I look at       Additional Reasons Why Statement/Omission was False and Misleading            giving rise to a strong inference of
        Earnings Call this and I – the numbers           When Made                                                                     scienter detailed in Entries 1, 3, 10,
        Dated         you’ve quoted, I have a            Additionally, Lead Plaintiff alleges these statements were false and          12, 17, 19, & 21.
        02/01/2018    different view of them. But        misleading when made because Apple was, in fact, tracking the number of
                      generally what we see with         consumers taking advantage of iPhone battery replacements and the expected Additionally, Lead Plaintiff alleges
        Speaker       iPhone is the reliability of       negative effect of those battery replacements on iPhone upgrade rates for       that when Defendant Cook made these
        Defendant     iPhone is fantastic.               2018. (¶ 313(b)).                                                               statements he knew, or at least
        Cook                        * * *                                                                                                recklessly disregarded that “Apple
                      Toni – On the battery, Toni,       Supporting Facts                                                                was tracking battery replacements at
        Complaint ¶ we did not consider in any           According to CW-2, “Apple was ‘absolutely’ tracking every single battery        the store and corporate level.”
        300           way, shape, or form, what it       replacement” at the store level, and that he believe there was a tool built for (¶ 478(f)).
                      would do to upgrade rates. We      corporate to track the battery replacements as well. (¶ 251). CW-2 also said
                      did it because we thought it       that Apple had to hire additional store personnel to handle the battery
                      was the right thing to do for      replacements and that staffing increased to “‘holiday’ levels.” (Id.).
                      our customers. And I – sitting
                      here today, I don’t know what
                      effect it will have.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                    23
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 25 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                        Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
                                                         According to CW-1, battery replacements were “‘definitely’” being tracked
                                                         in 2018, and Apple “‘knew exactly how many batteries they replaced,’” even
                                                         tracking “the battery replacements at different levels, like store, city, and
                                                         country.” (¶ 254).



        Date          I would point out that, that       Lead Plaintiff alleges this statement was false and misleading when made for    Lead Plaintiff alleges that when
        02/01/2018    happened some time ago, and        the same reasons as Entries 17, 19, & 23 and the same supporting facts          Defendant Cook made these
24                    so it’s very difficult currently   detailed in Entries 1, 10, 17, 19, & 23.                                        statements he knew, or at least
                      to ever get a real-time handle                                                                                     recklessly disregarded, the same facts
        Medium        on replacement rate because                                                                                        giving rise to a strong inference of
        Q1 FY18       you’re obviously not -- you                                                                                        scienter detailed in Entries 1, 10, 17,
        Earnings Call don’t know the replacement                                                                                         19, & 23.
        Dated         rate for the products you’re
        02/01/2018    currently selling.

        Speaker
        Defendant
        Cook

        Complaint ¶
        301
        Date           We are guiding to $60 billion     Lead Plaintiff alleges these statements were false and misleading when made     Lead Plaintiff alleges that when
        02/01/2018     to $62 billion. . . . So when     for the same reasons as Entries 17, 19, &, 23 and the same supporting facts     Defendant Maestri made these
25                     you put things in perspective     detailed in Entries 1, 10, 17, 19, & 23.                                        statements he knew, or at least
        Medium         and you add the $10 billion of                                                                                    recklessly disregarded, the same facts
        Q1 FY18        growth that we had in the first                                                                                   giving rise to a strong inference of

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       24
CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 26 of 59




Entry   Date            False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False   Facts Giving Rise to Strong
No.     Medium          Statements and Omissions           and Misleading When Made                                           Inference of Scienter
        Speaker                                            (Complaint ¶)                                                      (Complaint ¶)
        Complaint ¶
        Earnings Call   quarter and the $7 billion to                                                                         scienter detailed in Entries 1, 10, 17,
        Dated           $9 billion that we’re guiding                                                                         19, & 23.
        02/01/2018      to for the second quarter,
                        you’re talking about $17
        Speaker         billion to $19 billion of growth
        Defendant       in 6 months. . . . we believe
        Maestri         iPhone revenue will grow
                        double digits as compared to
        Complaint ¶     last year during the March
        302             quarter, and also and
                        importantly, that iPhone sell-
                        through growth on a year-
                        over-year basis will be
                        actually accelerating during
                        the March quarter as
                        compared to the December
                        quarter.
                                     * * *
                        So in summary, our guidance
                        for iPhone, we got double-
                        digit year-over-year growth
                        and acceleration of sell-
                        through growth on a year-
                        over-year basis. For the
                        balance of the company, in
                        the aggregate, we expect to
                        grow strong double digits
                        year-over-year and particularly

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                25
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 27 of 59




Entry   Date          False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium        Statements and Omissions           and Misleading When Made                                                         Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
                      very strong performance in
                      service and in wearables like
                      we’ve seen during the
                      December quarter.
        Date          Also mainland China, we had Lead Plaintiff alleges these statements were false and misleading when made             Lead Plaintiff alleges that when
        02/01/2018    an all-time record for revenue for the same reasons as Entries 17, 19, & 21 and the same supporting facts           Defendant Cook made these
26                    in mainland China. And of        detailed in Entries 1, 3, 10, 12, 17, 19, and 21.                                  statements he knew, or at least
        Medium        course, a key part of that was                                                                                      recklessly disregarded, the same facts
        Q1 FY18       iPhone. . . . And so we could                                                                                       giving rise to a strong inference of
        Earnings Call not be more pleased with how                                                                                        scienter detailed in Entries 1, 3, 10,
        Dated         we’re doing. And if you look                                                                                        12, 17, 19, and 21.
        02/01/2018    at the other -- we obviously
                      grew share on -- for iPhone in
        Speaker       the quarter. . . . And so
        Defendant     everywhere I look, I feel really
        Cook          good about how we’re doing
                      in China.
        Complaint ¶
        304


        Date          In the Q1 FY18 10-Q, Apple         Reasons Why Statement/Omission was False and Misleading When                     Lead Plaintiff alleges that when Apple
        02/02/2018    identified the same risk factors   Made                                                                             issued these statements, the
27                    regarding global economic          Lead Plaintiff alleges that Apple’s risk disclosures were insufficient because   Defendants knew, or at least
        Medium        conditions, competition in its     Defendants knew, or recklessly disregarded, and failed to disclose that sales    recklessly disregarded, the same facts
        Q1 FY18       global markets, competition        of iPhones in 2018 would be cannibalized by the combined effect of the           giving rise to a strong inference of
        Form 10-Q     from other mobile operating        premature upgrades in 2017 (which upgrades otherwise would have been             scienter detailed in Entries 1, 3, 10,
        Dated         systems and risks associated       made in 2018), and the 2018 battery replacement program which would lead         12, 17, 19, 21, and 23.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       26
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 28 of 59




Entry   Date          False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions        and Misleading When Made                                                          Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        02/02/2018    with international activities as customers to postpone iPhone upgrades in 2018. Further, the Company’s risk
                      it had identified in its Q3 FY17 disclosures regarding Apple’s competition in the smartphone market in
        Speaker       10-Q (¶ 279).                    China were insufficient because Defendants knew, or recklessly disregarded,
        Apple                                          and failed to disclose that Chinese smartphone competitors were already
                                                       taking smartphone market share from Apple in China and that the risks
        Complaint ¶                                    disclosed as “potential risks” had already materialized. (¶ 315).
        311
                                                      Supporting Facts
                                                      Lead Plaintiff alleges these statements were false and misleading when made
                                                      for the same supporting facts detailed in Entries 1, 3, 10, 12, 17, 19, 21, and
                                                      23.
        Date          There have been no material     Reasons Why Statement/Omission was False and Misleading When                      Lead Plaintiff alleges that when Apple
        02/02/2018    changes to the Company’s        Made                                                                              issued these statements, the
28                    market risk during the first    Lead Plaintiff alleges that Apple’s representation that there had been no         Defendants knew, or at least
        Medium        three months of 2018.           material change to Apple’s market risk during Q1 FY18 was materially false        recklessly disregarded, the same facts
        Q1 FY18                                       and misleading when made because Apple’s practice of intentionally                giving rise to a strong inference of
        Form 10-Q                                     throttling phones was exposed during the quarter and the Company had              scienter detailed in Entries 1, 10, 17,
        Dated                                         already decided to offer discounted $29 battery replacements in an effort to      19, and 23.
        02/02/2018                                    appease consumers. Defendants knew, or were at least deliberately reckless
                                                      in not knowing, that the battery replacement program would, at the very
                                                      least, pose a risk to sales of Apple’s most important product, and, therefore
        Speaker                                       Defendants misled the market by stating there had been no material changes
        Apple                                         to market risk during the quarter. (¶ 316).

        Complaint ¶                                   Supporting Facts
        312                                           Lead Plaintiff alleges these statements were false and misleading when made
                                                      for the same supporting facts detailed in Entries 1, 10, 17, 19, and 23.


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                      27
CASE NO. 4:19-CV-02033-YGR
                                           Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 29 of 59




Entry   Date          False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False                    Facts Giving Rise to Strong
No.     Medium        Statements and Omissions        and Misleading When Made                                                            Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                       (Complaint ¶)
        Complaint ¶

                                                                Statement to Congress on Throttling

        Date          iPhone 8, iPhone 8 Plus, and    Reasons Why Statement/Omission was False and Misleading When                        Lead Plaintiff alleges that when Apple
        02/06/2018    iPhone X models include         Made                                                                                issued these statements, the
29                    hardware updates that allow a   This statement was false and misleading when made because it led the                Defendants knew, or at least
                      more advanced performance       market to believe that these hardware innovations would mean that Apple             recklessly disregarded, the same facts
        Medium        management system that more     was able to fix the battery issue with iPhones and would no longer need to          giving rise to a strong inference of
        Apple’s       precisely allows iOS to         throttle the iPhone’s performance to prevent unexpected shutdowns. In               scienter detailed in Entries, 1, 10, &
        Letter to     anticipate and avoid an         reality, throttling the previous year’s iPhones was a part of Apple’s regular       17.
        Congress      unexpected shutdown.            practice ̶ a practice which they deliberately withheld from the market.
        Dated                                         Withholding this information had a material impact on iPhone sales because
        02/06/2018                                    consumers became less willing to purchase iPhones once it was finally
                                                      disclosed that Apple continued to engage in throttling. (¶ 318).
        Speaker
        Apple                                         Supporting Facts
                                                      Lead Plaintiff alleges that “Apple promised investors and Congress in early
        Complaint ¶                                   2018 that it would not need to throttle later-generation iPhone models (the
        317                                           iPhone 8, 8 Plus, and X) due to a different performance management system
                                                      in those models that supposedly allowed iOS to anticipate and avoid
                                                      unexpected shutdowns.” (¶ 137). Lead Plaintiff also alleges that the market
                                                      took this representation to mean that the newer iPhones would not be
                                                      throttled. (¶¶ 163-66). Lead Plaintiff alleges that Apple did throttle the later-
                                                      generation iPhones on October 30, 2018 with iOS 12.1. (¶ 169).




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       28
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 30 of 59




Entry   Date          False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False                   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions        and Misleading When Made                                                           Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                      (Complaint ¶)
        Complaint ¶

                                                                         Q2 FY 18 Statements

        Date          We’re thrilled to report our    Reasons Why Statement/Omission was False and Misleading When                       Lead Plaintiff alleges that when
        05/01/2018    best March quarter ever, with   Made                                                                               Defendant Cook made these
30                    strong revenue growth in        Lead Plaintiff alleges that these statements were false and misleading when        statements he knew, or at least
        Medium        iPhone, Services and            made because higher iPhone demand in 2017 and early 2018, including in             recklessly disregarded, the same facts
        Press Release Wearables. . . . We also grew   Greater China, was driven by artificially accelerated upgrade rates as a result    giving rise to a strong inference of
        Attached to   revenue in all of our           of Apple intentionally throttling older-model iPhones during 2017 (i.e., a         scienter detailed in Entries 1, 10, &
        Form 8-K      geographic segments, with       segment of customers upgraded their iPhones early believing their phones to        17.
        Dated         over 20% growth in Greater      be obsolete ̶ artificially inflating iPhone revenues in 2017, at the expense of
        05/01/2018    China and Japan.                iPhone revenues in 2018). (¶ 338(a)).                                              Additionally, Lead Plaintiff alleges
                                                                                                                                         that when Defendant Cook made these
                                                      Supporting Facts                                                                   statements he knew, or at least
                                                      Lead Plaintiff alleges that the supporting facts detailed in Entries 1, 10, & 17   recklessly disregarded:
        Speaker                                       also support the allegation that this statement was false and misleading when
        Defendant                                     made.                                                                              (i) that there were internal discussions
        Cook                                                                                                                             at Apple about the elongating sales
                                                      Additional Reasons Why Statement/Omission was False and Misleading                 cycle and the effect of the disclosure
        Complaint ¶                                   When Made                                                                          of throttling would impact demand for
        325                                           Additionally, Lead Plaintiff alleges that these statements were false and          iPhones, (¶ 478(e)); and
                                                      misleading when made because as a result of slowing demand, Apple had
                                                      slashed production orders from suppliers for the new 2018 iPhone models.           (ii) that beginning in 2017, Apple
                                                      (¶ 338(d)).                                                                        began cutting iPhone production
                                                                                                                                         orders, (¶¶ 237 & 240).




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                        29
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 31 of 59




Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                          Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                          Supporting Facts
                                                          According to CW-9, Foxconn shut down iPhone production lines and the
                                                          number of workers manufacturing iPhones at Foxconn decreased from
                                                          approximately 300,000 in 2017 to 230,000, a trend he believed would
                                                          continue into 2019. (¶ 237).

                                                          According to CW-10, in 2017 one of Foxconn’s iPhone production lines was
                                                          shut down, “which led to a loss of over three million iPhone orders, and
                                                          more than 30,000 Foxconn employees were terminated.” (¶ 240).

        Date          iPhone’s second quarter             Lead Plaintiff alleges this statement was false and misleading when made for      Lead Plaintiff alleges that when
        05/01/2018    performance capped a                the same reasons as ¶ 338(a) in Entry 30 and the same supporting facts            Defendant Cook made these
31                    tremendous fiscal first half        detailed in Entries 1, 10, & 17 and supporting facts detailed under ¶ 338(a) in   statements he knew, or at least
        Medium        with $100 billion in iPhone         Entry 30.                                                                         recklessly disregarded, the same facts
        Q2 FY18       revenue, an increase of $12                                                                                           giving rise to a strong inference of
        Earnings Call billion over last year, setting a   Additional Reasons Why Statement/Omission was False and Misleading                scienter detailed in Entries 1, 10, 17,
        Dated         new first half record and           When Made                                                                         19, & 30.
        05/01/2018    achieving our highest first         Additionally, Lead Plaintiff alleges this statement was false and misleading
                      half growth rate in 3 years.        because the rate at which Apple customers were replacing their batteries in
        Speaker                                           older iPhones, under Apple’s $29 battery replacement program was
        Defendant                                         negatively impacting demand for the next generation of iPhones (typically
        Cook                                              released between September to November). (¶ 338(b)).
                                                          Supporting Facts
        Complaint ¶                                       Lead Plaintiff alleges that the supporting facts detailed under ¶ 313(c) in
        326                                               Entry 19 also support the allegation that this statement was false and
                                                          misleading when made.



CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                          30
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 32 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                        Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
                                                        Additionally, Lead Plaintiff alleges that the demand for battery replacements
                                                        forced Apple to shift AppleCare employees and external contractors to retail
                                                        store locations. (¶ 143).
        Date          Performance was very strong       Lead Plaintiff alleges this statement was false and misleading when made for    Lead Plaintiff alleges that when
        05/01/2018    in emerging markets where         the same reasons as ¶ 338(a) in Entry 30 and the same supporting facts          Defendant Maestri made this
32                    revenue was up 20%, and we        detailed in Entries 1, 10, 17, and for the supporting facts detailed under      statement he knew, or at least
        Medium        were especially pleased to see    ¶ 338(a) in Entry 30.                                                           recklessly disregarded, the same facts
        Q2 FY18       21% year-over-year growth in                                                                                      giving rise to a strong inference of
        Earnings Call Greater China, our strongest   Additional Reasons Why Statement/Omission was False and Misleading                 scienter detailed in 1, 10, 17, & 30.
        Dated         growth rate from that segment When Made
        05/01/2018    in 10 quarters.                Lead Plaintiff alleges that this statement was false and misleading when
                                                     made because iPhone demand in Greater China was declining and expected
        Speaker                                      to continue to deteriorate long term due to a confluence of factors including:
        Defendant                                    (i) macroeconomic and geopolitical issues and a worsening economy in
        Maestri                                      China, and (ii) severe competition in the Chinese smartphone market, which
                                                     together were negatively impacting demand for iPhones and decimating
        Complaint ¶                                  Apple’s pricing power in the smartphone market in Greater China, one of
        327                                          Apple’s most important growth markets. (¶ 338(c)).

                                                        Supporting Facts
                                                        Lead Plaintiff alleges that the supporting facts in Entries 3 & 12 and the
                                                        supporting facts detailed under ¶ 313(d) in Entry 21 also support the
                                                        allegation that this statement was false and misleading when made.
                                                        Additionally, according to CW-5, a “‘Greater China 2018 Q1 score card,’”
                                                        showed that “sales dropped across the board in Greater China for January
                                                        and February 2018, around the time when the iPhone X was newly
                                                        available.” (¶ 224). That score card also “showed year-on-year sales were all
                                                        down, usually at more than 30%; the lowest loss incurred by a store was

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                     31
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 33 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                      Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
                                                        30%, while the largest loss for a store was at 51%.” Id.


        Date          Our performance from a           Lead Plaintiff alleges this statement was false and misleading when made for   Lead Plaintiff alleges that when
        05/01/2018    customer demand standpoint       the same reasons as Entries 30, 31, & 32 and the same supporting facts         Defendant Maestri made this
33                    was even stronger than our       detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, & 32.                    statement he knew, or at least
        Medium        reported results, as we reduced                                                                                 recklessly disregarded, the same facts
        Q2 FY18       iPhone channel inventory by                                                                                     giving rise to a strong inference of
        Earnings Call 1.8 million units, 600,000 units                                                                                scienter detailed in Entries 1, 3, 10,
        Dated         more than the March quarter                                                                                     12, 17, 19, 21, 30, 31, & 32.
        05/01/2018    reduction last year.

        Speaker
        Defendant
        Maestri

        Complaint ¶
        327
        Date          Defendant Cook also lauded     Lead Plaintiff alleges this statement was false and misleading when made for     Lead Plaintiff alleges that when
        05/01/2018    the iPhone X as “the most      the same reasons as Entries 30, 31, & 32 and the same supporting facts           Defendant Cook made this statement
34                    popular smartphone in all of   detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, & 32.                      he knew, or at least recklessly
                      China last quarter,” and                                                                                        disregarded, the same facts giving rise
        Medium        boasted that he was not                                                                                         to a strong inference of scienter
        Q2 FY18       “buy[ing] the view that the                                                                                     detailed in Entries 1, 3, 10, 12, 17, 19,
        Earnings Call [smartphone] market’s                                                                                           21, 30, 31, & 32.
        Dated         saturated. I don’t see that
        05/01/2018    from a market point of view or
                      -- and certainly not from an

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                      32
CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 34 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                          Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                       iPhone point of view.
        Speaker
        Defendant
        Cook

        Complaint ¶
        328

        Date          We were surprised somewhat         Lead Plaintiff alleges these statements were false and misleading when made       Lead Plaintiff alleges that when
        05/01/2018    that through all of this period    for the same reasons as Entries 30, 31, & 32 and the same supporting facts        Defendant Cook made this statement
35                    of time that the iPhone X          detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, & 32.                       he knew, or at least recklessly
        Medium        winds up at the most selling --                                                                                      disregarded, the same facts giving rise
        Q2 FY18       most popular for every week        Additional Reasons Why Statement/Omission was False and Misleading                to a strong inference of scienter
        Earnings Call of the time since the launch,      When Made                                                                         detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         and so that’s, I think, a          Additionally, Lead Plaintiff alleges it is not reasonable to believe that Apple   21, 30, 31, & 32.
        05/01/2018    powerful point. And it’s #1 in     could have the top three selling smartphones in China for the quarter while
                      China, which is another            trailing four other smartphone manufacturers in market share by sales.
                      powerful point. And so             (¶ 339).
        Speaker       obviously, at some point, if
        Defendant     those technologies move to         Supporting Facts
        Cook          lower price points and that --     Lead Plaintiff alleges that Apple was a distant fifth in smartphone market
                      there’s probably more unit         share in China for the quarter ended March 31, 2018, with less than one third
        Complaint ¶ demand. But the way we think         of first place Huawei’s market share. (¶ 339).
        329           about it is trying to price a
                      reasonable price for the value
                      that we deliver, and I feel that
                      we did that.


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                           33
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 35 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                       Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Date          IPhone X was the most             Lead Plaintiff alleges these statements were false and misleading when made    Lead Plaintiff alleges that when
        05/01/2018    popular smartphone in all of      for the same reasons as Entries 30, 31, 32, & 35 and the same supporting       Defendant Cook made this statement
36                    China last quarter. And so        facts detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 32, & 35.          he knew, or at least recklessly
        Medium        iPhone X has done well there.                                                                                    disregarded, the same facts giving rise
        Q2 FY18                    * * *                                                                                               to a strong inference of scienter
        Earnings Call The iPhone obviously had to                                                                                      detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         do extremely well to get a 21%                                                                                   21, 30, 31, & 32.
        05/01/2018    number, and we gained share
                      in the market for the Mac as
        Speaker       well. . . . We also -- more
        Defendant     broadly on the iPhone, the
        Cook          iPhone was the top 3 selling
                      phones in China. And so it’s
        Complaint ¶ iPhone X was #1, but we had
        330           several in the top.
        Date          Yes, iPhone X was the most        Lead Plaintiff alleges this statement was false and misleading when made for   Lead Plaintiff alleges that when
        05/01/2018    popular smartphone in all of      the same reasons as Entries 30, 31, & 32 and the same supporting facts         Defendant Cook made this statement
37                    China last quarter. So that is    detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 32, & 35.                he knew, or at least recklessly
                      a powerful statement I think                                                                                     disregarded, the same facts giving rise
        Medium        when we have the very top                                                                                        to a strong inference of scienter
        CNBC          phone being the most popular                                                                                     detailed in Entries 1, 3, 10, 12, 17, 19,
        Interview     smartphone there. The                                                                                            21, 30, 31, & 32.
        Dated         demand trends are 21 percent
        05/01/2018    revenue there is powered by
                      three main areas — iPhone,
        Speaker       of course, is growing. In order
        Defendant     to grow 21 percent at the
        Cook          country level in Greater

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       34
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 36 of 59




Entry   Date          False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium        Statements and Omissions           and Misleading When Made                                                         Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
                      China you have to grow really
        Complaint ¶   well at the iPhone level.
        332
        Date          In the Q2 FY18 10-Q, Apple         Reasons Why Statement/Omission was False and Misleading When                     Lead Plaintiff alleges that when Apple
        05/02/2018    identified the same risk factors   Made                                                                             made this statement the Defendants
38                    regarding global economic          Lead Plaintiff alleges that Apple’s risk disclosures were insufficient because   knew, or at least recklessly
        Medium        conditions, competition in its     Defendants knew, or recklessly disregarded, and failed to disclose: (i) that     disregarded, the same facts giving rise
        Q2 FY18       global markets, competition        sales of iPhones in 2018 would be cannibalized by the combined effect of the     to a strong inference of scienter
        Form 10-Q     from other mobile operating        premature upgrades in 2017 (which upgrades otherwise would have been             detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         systems and risks associated       made in 2018), and the 2018 battery replacement program which led                21, 30, 31, & 32.
        05/02/2018    with international activities as   customers to postpone upgrades in 2018; and (ii) that increased competition
                      it had identified in its Q3 FY17   and worsening economic conditions in China had already negatively affected
        Speaker       10-Q (¶ 279). As set forth         iPhone demand in Greater China and would continue to negatively affect the
        Apple         below, these risk disclosures      Company’s business in the short-term. In fact, Apple was warning of
                      were false and misleading.         potential risks that had already materialized. (¶ 340).
        Complaint ¶
        335

                                                         Supporting Facts
                                                         Lead Plaintiff alleges Apple’s risk disclosures were insufficient for the
                                                         supporting facts detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, & 32.

        Date          Greater China net sales         Lead Plaintiff alleges that this statement was false and misleading when            Lead Plaintiff alleges that when Apple
        05/02/2018    increased during the second     made for the same reasons as Entries 30, 31, & 32 and the same supporting           made this statement the Defendants
39                    quarter and first six months of facts detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 32, & 35.               knew, or at least recklessly
        Medium        2018 compared to the same                                                                                           disregarded, the same facts giving rise
        Q2 FY18       periods in 2017 due primarily                                                                                       to a strong inference of scienter
        Form 10-Q     to higher net sales of iPhone                                                                                       detailed in Entries 1, 3, 10, 12, 17, 19,

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                          35
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 37 of 59




Entry   Date          False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions           and Misleading When Made                                                           Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                      (Complaint ¶)
        Complaint ¶
        Dated         and the strength in foreign                                                                                           21, 30, 31, & 32.
        05/02/2018    currencies relative to the U.S.
                      dollar.
        Speaker
        Apple

        Complaint ¶
        336


        Date          There have been no material        Reasons Why Statement/Omission was False and Misleading When                       Lead Plaintiff alleges that when Apple
        05/02/2018    changes to the Company’s           Made                                                                               made this statement the Defendants
40                    market risk during the first six   Further, Apple’s representation that there had been no material change to          knew, or at least recklessly
        Medium        months of 2018.                    Apple’s market risk during the first six months of the fiscal year was             disregarded, the same facts giving rise
        Q2 FY18                                          materially false and misleading when made because Defendants knew, or              to a strong inference of scienter
        Form 10-Q                                        were at least deliberately reckless in not knowing, that iPhone demand was         detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated                                            declining throughout fiscal 2018, which Defendants informed its suppliers          21, 30, 31, & 32.
        05/02/2018                                       of, but kept from the market. Additionally, Defendants knew, or were at least
                                                         deliberately reckless in not knowing, that Apple had already replaced
        Speaker                                          millions more batteries than usual during fiscal 2018 which would have an
        Apple                                            adverse effect on sales in the next upgrade cycle in Q1 FY19. (¶ 341).

        Complaint ¶                                      Supporting Facts
        337                                              Lead Plaintiff alleges this statement was false and misleading for the
                                                         supporting facts detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 32, & 35.




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                            36
CASE NO. 4:19-CV-02033-YGR
                                                Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 38 of 59




Entry   Date           False and Misleading                Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions            and Misleading When Made                                                       Inference of Scienter
        Speaker                                            (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶

                                                                             June 2018 Statements

        Date           Apple says the battery              Reasons Why Statement/Omission was False and Misleading When                   Lead Plaintiff alleges that when Apple
        06/01/2018     replacement program is              Made                                                                           made this statement the Defendants
40A                    having little impact on             Lead Plaintiff alleges that this statement was false and misleading when       knew, or at least recklessly
        Medium         shipments.                          made because the rate at which Apple customers were replacing their            disregarded, the same facts giving rise
        UBS Analyst                                        batteries in older iPhones, under Apple’s $29 battery replacement program      to a strong inference of scienter
        Report Dated                                       was negatively impacting demand for the next generation of iPhones             detailed in Entries 1, 3, 10, 12, 17, 19,
        06/01/2018                                         (typically released between September to November). (¶ 348(a)).                21, 30, 31, & 32.

        Speaker                                            Supporting Facts
        Apple                                              Lead Plaintiff alleges that the supporting facts detailed under ¶ 313(c) in
                                                           Entry 19 and detailed under ¶ 338(b) in Entry 31 also support the allegation
        Complaint ¶                                        that this statement was false and misleading when made..
        345


        Date           I don’t think that iPhone will      Lead Plaintiff alleges these statements were false and misleading when made    Lead Plaintiff alleges that when
        06/04/2018     get a tariff on it, is my belief,   because while none of Apple’s products or component parts were directly        Defendant Cook made this statement
41                     based on what I’ve been told        affected by the tariffs as of June 4, 2018, the Company was feeling the        he knew, or at least recklessly
        Medium         and what I see. Uh, I just          indirect effects of a confluence of factors including: (i) macroeconomic and   disregarded, the same facts giving rise
        CNN Money      don’t see that.                     geopolitical issues in China as well as trade tensions and a worsening         to a strong inference of scienter
        Interview                                          economy, and (ii) severe competition in the Chinese smartphone market          detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated                                              which, together were negatively impacting demand for iPhones and               21, 30, 31, & 32.
        06/04/2018                                         decimating Apple’s pricing power in the smartphone market in Greater
                                                           China, one of Apple’s most important growth markets. (¶ 348(b)).
        Speaker

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                          37
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 39 of 59




Entry   Date          False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False                   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions          and Misleading When Made                                                           Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                      (Complaint ¶)
        Complaint ¶
        Defendant                                       Supporting Facts
        Cook                                            Lead Plaintiff alleges that the supporting facts detailed in Entries 3, 12, & 32
                                                        and the supporting facts detailed under ¶ 313(d) in Entry 21 support the
        Complaint ¶                                     allegation that this statement was false and misleading when made.
        346

                                                        Additionally, Lead Plaintiff alleges that China’s economy slowed in 2018,
                                                        “driven in part by the country’s rising debt levels and the escalating trade
                                                        war with the United States,” and that “Defendants concealed the true impact
                                                        this slowdown would have on sales of iPhones in China.” (¶ 193).
        Date          I don’t think that Apple is       Lead Plaintiff alleges these statements were false and misleading when made        Lead Plaintiff alleges that when
        06/04/2018    going to get caught up in a       for the same reasons as Entry 41 and the same supporting facts detailed in         Defendant Cook made this statement
43                    tariff there. But I don’t know    Entries 3, 12, and 41, and the supporting facts detailed under ¶ 313(d) in         he knew, or at least recklessly
        Medium        this, but I don’t think so        Entry 21.                                                                          disregarded, the same facts giving rise
        NPR           because if we were it would                                                                                          to a strong inference of scienter
        Interview     hurt the U.S. And so it doesn’t                                                                                      detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         make sense to do, from that                                                                                          21, 30, 31, & 41.
        06/04/2018    point of view.

        Speaker
        Defendant
        Cook
        Complaint ¶
        347




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                           38
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 40 of 59




Entry   Date          False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions         and Misleading When Made                                                          Inference of Scienter
        Speaker                                        (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶

                                                                          Q3 FY18 Statements

        Date          We’re thrilled to report         Reasons Why Statement/Omission was False and Misleading When                      Lead Plaintiff alleges that when
        07/31/2018    Apple’s best June quarter        Made                                                                              Defendant Cook made this statement
44                    ever, and our fourth             Lead Plaintiff alleges this statement was false and misleading when made          he knew, or at least recklessly
        Medium        consecutive quarter of double-   because higher iPhone demand in 2017 and early 2018, including in Greater         disregarded, the same facts giving rise
        Press Release digit revenue growth. Our Q3     China, was driven by artificially accelerated upgrade rates as a result of        to a strong inference of scienter
        Attached to   results were driven by           Apple intentionally throttling older-model iPhones during 2017 (i.e., a           detailed in Entries 1, 3, 10, 12, 17, 19,
        Form 8-K      continued strong sales of        segment of customers upgraded their iPhones early believing their phones to       21, 30, 31, & 32.
        Dated         iPhone, Services and             be obsolete ̶ artificially inflating iPhone revenues in 2017, at the expense of
        07/31/2018    Wearables, and we are very       iPhone revenues in 2018). (¶ 360(a)).                                             Additionally, Lead Plaintiff alleges
                      excited about the products and                                                                                     that when Defendant Cook made this
        Speaker       services in our pipeline.        Supporting Facts                                                                  statement he knew, or least recklessly
        Defendant                                      Lead Plaintiff alleges that the supporting facts detailed in Entries 1, 10, &     disregarded, that the decrease in
        Cook                                           17, and the supporting facts detailed under ¶ 338(a) in Entry 30 support the      iPhone sales in China became more
                                                       allegation that this statement was false and misleading when made.                pronounced in June 2018. (¶ 478(m)).
        Complaint ¶
        350                                            Additionally, Lead Plaintiff alleges that by the end of June 2018, Apple was
                                                       fifth in smartphone market share in China and that “the remaining market
                                                       share for smartphone for manufacturers outside the top four had ‘declined by
                                                       a steep 15 percent year over year, from 42 percent in Q1 2017 to 27 percent
                                                       in Q1 2018.’” (¶ 185).




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         39
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 41 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                        Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Additionally, Lead Plaintiff alleges that this statement was false and
                                                 misleading when made because the rate at which Apple customers were
                                                 replacing their batteries in older iPhones, under Apple’s $29 battery
                                                 replacement program was negatively impacting demand for the newer model
                                                 iPhones (including the XS, XS Max, and XR, released in September and
                                                 October 2018). (¶ 360(c)).

                                                 Supporting Facts
                                                 Lead Plaintiff alleges that the supporting facts detailed under ¶ 313(c) in
                                                 Entry 19 and the supporting facts detailed under ¶ 338(b) in Entry 31 support
                                                 the allegation that this statement was false and misleading when made.


                                                 Additionally, Lead Plaintiff alleges that Apple offered a $50 credit to
                                                 customers who were “outrage[d]” at having paid full price for a replacement
                                                 battery during calendar year 2017. (¶ 139).

                                                 Lead Plaintiff also alleges that the delays for battery replacements subsided
                                                 by May 2018, (¶ 144), and that the availability of replacement batteries made
                                                 iPhone users less willing to upgrade to a new iPhone. (¶¶ 145-46).

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Lead Plaintiff alleges that this statement was false and misleading when
                                                 made because while none of Apple’s products or components were directly
                                                 affected by the tariffs as of July 31, 2018, the Company was feeling the

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                       40
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 42 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                          Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                 indirect effects of a confluence of factors including: (i) macroeconomic and
                                                 geopolitical issues in China as well as trade tensions and a worsening
                                                 economy, and (ii) severe competition in the Chinese smartphone market
                                                 which, together, were negatively impacting demand for iPhones and
                                                 decimating Apple’s pricing power in the smartphone market in Greater
                                                 China, one of Apple’s most important growth markets. (¶ 360(d)).

                                                 Supporting Facts
                                                 Lead Plaintiff alleges that the supporting facts detailed in Entries 3, 12, and
                                                 41, and the supporting facts detailed under ¶ 313(d) in Entry 21 support the
                                                 allegation that these statements were false and misleading when made.

                                                 Additionally, Lead Plaintiff alleges that in mid-June 2018 multiple news
                                                 outlets reported on China’s slowing economy and that it showed signs or
                                                 worsening in the second half of 2018. (¶ 194).

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Lead Plaintiff alleges this statement was false and misleading when made
                                                 because as a result of slowing demand, Apple had slashed production orders
                                                 from suppliers for the new 2018 iPhone models. (¶ 360(e)).


                                                 Supporting Facts
                                                 Lead Plaintiff alleges that the supporting facts detailed under ¶ 338(d) in
                                                 Entry 30 support the allegation that this statement was false and misleading
                                                 when made.


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                         41
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 43 of 59




Entry   Date           False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions          and Misleading When Made                                                       Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Date          During the conference call         Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        07/31/2018    held with analysts and             made for the same reasons as Entry 44 and the same supporting facts detailed Defendant Cook made this statement
45                    investors that same day,           in Entries 1, 3, 10, 12, 17, 21, 30, 31, & 44.                               he knew, or at least recklessly
        Medium        Defendant Cook boasted that                                                                                     disregarded, the same facts giving rise
        Q3 FY18       the “iPhone had a very strong                                                                                   to a strong inference of scienter
        Earnings Call quarter” with revenue being                                                                                     detailed in Entries 1, 3, 10, 12, 17, 21,
        Dated         “up 20% year-over-year, and                                                                                     30, 31, & 44.
        07/31/2018    [their] active installed base
                      grew by double digits, driven
        Speaker       by switchers, first-time
        Defendant     smartphone buyers and our
        Cook          existing customers.”

        Complaint ¶
        351

        Date          We expect the growth to come       Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        07/31/2018    from strong growth from            made for the same reasons as Entry 44 and the same supporting facts detailed Defendant Maestri made this
46                    iPhone, from Services and          in Entries 1, 3, 10, 12, 17, 21, 30, 31, & 44.                               statement he knew, or at least
        Medium        from Wearables, which has                                                                                       recklessly disregarded, the same facts
        Q3 FY18       been a bit of our pattern during                                                                                giving rise to a strong inference of
        Earnings Call the course of the year.                                                                                         scienter detailed in Entries 1, 3, 10,
        Dated                                                                                                                         12, 17, 21, 30, 31, & 44.
        07/31/2018

        Speaker
        Defendant
        Maestri

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                      42
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 44 of 59




Entry   Date            False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium          Statements and Omissions        and Misleading When Made                                                       Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Complaint ¶
        352
        Date            I think the smartphone          Lead Plaintiff alleges that these statements were false and misleading when  Lead Plaintiff alleges that when
        07/31/2018      market is very healthy.         made for the same reasons as Entry 44 and the same supporting facts detailed Defendant Cook made this statement
47                                                      in Entries 1, 3, 10, 12, 17, 21, 30, 31, & 44.                               he knew, or at least recklessly
        Medium                                                                                                                       disregarded, the same facts giving rise
        Q3 FY18                                                                                                                      to a strong inference of scienter
        Earnings Call                                                                                                                detailed in Entries 1, 3, 10, 12, 17, 21,
        Dated                                                                                                                        30, 31, & 44.
        07/31/2018

        Speaker
        Defendant
        Cook

        Complaint ¶
        353

        Date          In terms of batteries, we have    Lead Plaintiff alleges that these statements were false and misleading when    Lead Plaintiff alleges that when
        07/31/2018    never done an analysis            made for the same reasons detailed in ¶¶ 360(a), 360(c), & 360(e) in Entry     Defendant Cook made this statement
48                    internally about how many         44, the supporting facts detailed in Entries 1, 10, 17, 19, 30, 31, and the    he knew, or at least recklessly
        Medium        people decided to get a lower-    supporting facts detailed under ¶¶ 360(a), 360(c), and 360(e) in Entry 44.     disregarded, the same facts giving rise
        Q3 FY18       priced battery than buy                                                                                          to a strong inference of scienter
        Earnings Call another phone because it was      Additional Reasons Why Statement/Omission was False and Misleading             detailed in Entries 1, 3, 10, 12, 17, 21,
        Dated         never about that for us. It was   When Made                                                                      30, 31, & 44.
        07/31/2018    always about doing something      Additionally, Lead Plaintiff alleges that these statements were false and
                      great for the user. And I think   misleading when made because Apple was, in fact, tracking the number of
                      if you treat the users and        consumers taking advantage of iPhone battery replacements and the expected

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                       43
CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 45 of 59




Entry   Date           False and Misleading                Reasons and Supporting Facts Why Statement or Omission was False               Facts Giving Rise to Strong
No.     Medium         Statements and Omissions            and Misleading When Made                                                       Inference of Scienter
        Speaker                                            (Complaint ¶)                                                                  (Complaint ¶)
        Complaint ¶
        Speaker        customers well, then you have       effect of those battery replacements on iPhone’s upgrade rates for 2018.       Additionally, Lead Plaintiff alleges
        Defendant      a good business over time,          (¶ 360(b)).                                                                    that when Defendant Cook made these
        Cook           and so that’s how we look at                                                                                       statements he knew, or at least
                       that.                         Supporting Facts                                                                     recklessly disregarded that “Apple
        Complaint ¶                                  Lead Plaintiff alleges the supporting facts detailed in Entries 1, 10, 17, & 19,     was tracking battery replacements at
        353                                          and the supporting facts detailed under ¶ 313(b) in Entry 23 support the             the store and corporate level.”
                                                     allegation that these statements were false and misleading when made.                (¶ 478(f)).
        Date          This is the fourth consecutive Lead Plaintiff alleges that these statements were false and misleading when          Lead Plaintiff alleges that when
        07/31/2018    quarter that we’ve had         made for the same reasons as Entries 44 & 48 and the same supporting facts           Defendant Cook made this statement
49                    double-digit growth in Greater detailed in Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 41, 44, & 48.                  he knew, or at least recklessly
        Medium        China. I mentioned how                                                                                              disregarded, the same facts giving rise
        Q3 FY18       iPhone X and sort of the                                                                                            to a strong inference of scienter
        Earnings Call iPhones were selling. We did                                                                                        detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         pick up share in iPhone and                                                                                         21, 30, 31, 41, 44, & 48.
        02/01/2018    iPad.

        Speaker
        Defendant
        Cook

        Complaint ¶
        354


        Date           If you look at those 3 tariffs,     Lead Plaintiff alleges these statements were false and misleading when made Lead Plaintiff alleges that when
        07/31/2018     none of our products were           for the same reasons detailed in Entry 44, and the same supporting facts from Defendant Cook made this statement
50                     directly affected by the tariffs.   Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 41, & 44.                           he knew, or at least recklessly
        Medium         There is a fourth tariff, which                                                                                   disregarded, the same facts giving rise

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         44
CASE NO. 4:19-CV-02033-YGR
                                               Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 46 of 59




Entry   Date            False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium          Statements and Omissions           and Misleading When Made                                                         Inference of Scienter
        Speaker                                            (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
        Q3 FY18         includes goods valued at $200                                                                                       to a strong inference of scienter
        Earnings Call   billion, also focused on goods                                                                                      detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated           that are imported from China.                                                                                       21, 30, 31, 41, & 44.
        07/31/2018      That one is out for public
                        comment. Probably like
        Speaker         everyone else, we’re
        Defendant       evaluating that one, and we’ll
        Cook            be sharing our views of it with
                        the administration and so
        Complaint ¶     forth before the comment
        354             period for that one ends . . . .


        Date            In the Q3 FY18 10-Q, Apple         Reasons Why Statement/Omission was False and Misleading When                     Lead Plaintiff alleges that when Apple
        08/01/2018      identified the same risk factors   Made                                                                             made this statement the Defendants
51                      regarding global economic          Lead Plaintiff alleges that Apple’s risk disclosures were insufficient because   knew, or at least recklessly
        Medium          conditions, competition in its     Defendants knew, or recklessly disregarded, and failed to disclose ongoing       disregarded, the same facts giving rise
        Q3 FY18         global markets, competition        conditions then existing at the Company including that (i) sales of iPhones in   to a strong inference of scienter
        Form 10-Q       from other mobile operating        2018 would be cannibalized by the combined effect of the premature               detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated           systems and risks associated       upgrades in 2017 (which upgrades otherwise would have been made in               21, 30, 31, 41, 44, & 48.
        08/01/2018      with international activities as   2018), and the 2018 battery replacement program which led customers to
                        it had identified in its Q3 FY17   postpone upgrades in 2018; and (ii) increased competition and worsening
        Speaker         10-Q.                              economic conditions in China, including the indirect negative effects from
        Apple                                              trade tensions between the US and China, which had already negatively
                                                           affected iPhone demand in China and would continue to negatively affect the
        Complaint ¶                                        Company’s business in the short-term. Moreover, Apple was warning of
        357                                                potential risks that had already materialized. (¶ 362).


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                            45
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 47 of 59




Entry   Date          False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                     Facts Giving Rise to Strong
No.     Medium        Statements and Omissions           and Misleading When Made                                                             Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                        (Complaint ¶)
        Complaint ¶
                                                         Supporting Facts
                                                         Lead Plaintiff alleges that the supporting facts detailed in Entries 1, 3, 10, 12,
                                                         17, 19, 21, 30, 31, 41, 44, & 48 support the allegation that these statements
                                                         were false and misleading when made.


        Date          The Company’s business may         Reasons Why Statement/Omission was False and Misleading When                         Lead Plaintiff alleges that when Apple
        08/01/2018    be impacted by political           Made                                                                                 made this statement the Defendants
52                    events, international trade        Lead Plaintiff alleges that Apple’s risk disclosures were insufficient because       knew, or at least recklessly
        Medium        disputes, war, terrorism,          Defendants knew, or recklessly disregarded, and failed to disclose ongoing           disregarded, the same facts giving rise
        Q3 FY18       natural disasters, public health   conditions then existing at the Company including that increased competition         to a strong inference of scienter
        Form 10-Q     issues, industrial accidents and   and worsening economic conditions in China, including the indirect negative          detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         other business interruptions.      effects from trade tensions between the US and China, which had already              21, 30, 31, 41, 44, & 48.
        08/01/2018    Political events, international    negatively affected iPhone demand in China and would continue to
                      trade disputes, war, terrorism,    negatively affect the Company’s business in the short-term. Moreover, Apple
        Speaker       natural disasters, public health   was warning of potential risks that had already materialized. (¶ 362).
        Apple         issues, industrial accidents and
                      other business interruptions       Supporting Facts
        Complaint ¶   could harm or disrupt              Lead Plaintiff alleges that the supporting facts detailed in 1, 3, 10, 12, 17, 21,
        358           international commerce and         30, 31, 41, 44, & 48 support the allegation that these statements were false
                      the global economy, and could      and misleading when made.
                      have a material adverse effect
                      on the Company and its
                      customers, suppliers, contract
                      manufacturers, logistics
                      providers, distributors,
                      cellular network carriers and
                      other channel partners.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                              46
CASE NO. 4:19-CV-02033-YGR
                                            Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 48 of 59




Entry   Date          False and Misleading              Reasons and Supporting Facts Why Statement or Omission was False   Facts Giving Rise to Strong
No.     Medium        Statements and Omissions          and Misleading When Made                                           Inference of Scienter
        Speaker                                         (Complaint ¶)                                                      (Complaint ¶)
        Complaint ¶
                      International trade disputes
                      could result in tariffs and
                      other protectionist measures
                      that could adversely affect the
                      Company’s business. Tariffs
                      could increase the cost of the
                      Company’s products and the
                      components and raw
                      materials that go into making
                      them. These increased costs
                      could adversely impact the
                      gross margin that the
                      Company earns on sales of its
                      products. Tariffs could also
                      make the Company’s products
                      more expensive for customers,
                      which could make the
                      Company’s products less
                      competitive and reduce
                      consumer demand. Countries
                      may also adopt other
                      protectionist measures that
                      could limit the Company’s
                      ability to offer its products
                      and services.




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                 47
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 49 of 59




Entry   Date          False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                     Facts Giving Rise to Strong
No.     Medium        Statements and Omissions           and Misleading When Made                                                             Inference of Scienter
        Speaker                                          (Complaint ¶)                                                                        (Complaint ¶)
        Complaint ¶
        Date          There have been no material        Reasons Why Statement/Omission was False and Misleading When                         Lead Plaintiff alleges that when Apple
        08/01/2018    changes to the Company’s           Made                                                                                 made this statement the Defendants
53                    market risk during the first       Lead Plaintiff alleges that Apple’s representation that there had been no            knew, or at least recklessly
                      nine months of 2018.               material change to Apple’s market risk during the first nine months of the           disregarded, the same facts giving rise
                                                         fiscal year was materially false and misleading when made because                    to a strong inference of scienter
        Medium                                           Defendants knew, or were at least deliberately reckless in not knowing, that         detailed in Entries 1, 3, 10, 12, 17, 19,
        Q3 FY18                                          iPhone demand was declining throughout fiscal 2018, which Defendants                 21, 30, 31, 41, 44, & 48.
        Form 10-Q                                        informed its suppliers of, but kept from the market. Additionally, Defendants
        Dated                                            knew, or were are least deliberately reckless in not knowing, that Apple had
        08/01/2018                                       already replaced millions more batteries than usual during fiscal 2018 which
                                                         would have an adverse effect on sales in the next upgrade cycle in Q1 FY19.
        Speaker                                          (¶ 363).
        Apple
                                                         Supporting Facts
        Complaint ¶                                      Lead Plaintiff alleges that the supporting facts detailed in Entries 1, 3, 10, 12,
        359                                              17, 19, 21, 30, 31, & 48 and the supporting facts detailed under ¶¶ 360(a),
                                                         360(c), 360(d), and 360(e) in Entry 44 support the allegation that this
                                                         statement was false and misleading when made.

                                                                            Q4 FY18 Statements

        Date          And then finally, the last point   Reasons Why Statement/Omission was False and Misleading When                         Lead Plaintiff alleges that when
        11/01/2018    that we’ve taken into account      Made                                                                                 Defendant Maestri made this
54                    is what Tim’s talked about in      Lead Plaintiff alleges this statement was false and misleading when made             statement he knew, or at least
                      terms of some level of             because higher iPhone demand in 2017 and early 2018, including in Greater            recklessly disregarded, the same facts
                      uncertainty at the                 China, was driven by artificially accelerated upgrade rates as a result of           giving rise to a strong inference of
        Medium        macroeconomic level in some        Apple intentionally throttling older-model iPhones during 2017 (i.e., a              scienter detailed in Entry 1, 3, 10, 12,
        Q4 FY18       emerging markets, where,           segment of customers upgraded their iPhones early believing their phones to          17, 19, 21, 30, 31, 32, 41, & 44.

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                              48
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 50 of 59




Entry   Date            False and Misleading           Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium          Statements and Omissions       and Misleading When Made                                                          Inference of Scienter
        Speaker                                        (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        Earnings Call   clearly, consumer confidence   be obsolete - artificially inflating iPhone revenues in 2017, at the expense of   Additionally, Lead Plaintiff alleges
        Dated           is not as high as it was 12    iPhone revenues in 2018). (¶ 396(a)).                                             that when Defendant Maestri made
        11/01/2018      months ago.                                                                                                      this statement he knew, or at least
                                                       Supporting Facts                                                                  recklessly disregarded:
        Speaker                                        Lead Plaintiff alleges the supporting facts detailed in Entries 1, 10, 17, & 30
        Defendant                                      and the supporting facts detailed under ¶ 360(a) in Entry 44 support the          (i) that Apple had already begun
        Maestri                                        allegation that this statement was false and misleading when made.                offering discount promotions to help
                                                                                                                                         spur sales of newer generation
        Complaint ¶                                                                                                                      iPhones, (¶ 374);
        384                                            Additionally, Lead Plaintiff alleges that Apple’s practice of throttling
                                                       iPhones has led to Congressional and Senate Proceedings, consumer                 (ii) that when the newest iPhones
                                                       litigation, (¶ 158), and a €5 million fine from Italian regulators. (¶ 159).      launched in September 2018, there
                                                                                                                                         were discussions at Apple about the
                                                       Lead Plaintiff also alleges that on or about October 30, 2018, “Apple             impact of the battery replacement
                                                       released its iOS 12.1 software update which, contrary to prior                    program on the upgrade cycle,
                                                       representations, included code designed to slow down the iPhone 8, 8 Plus,        (¶ 478(g));
                                                       and iPhone X smartphones.” (¶ 169). Lead Plaintiff alleges that as the public
                                                       learned of Apple’s practice of throttling iPhones, “the market became aware       (iii) that iPhone’s lacked sufficient
                                                       that Apple could not be trusted to provide fulsome and truthful disclosures       innovation to drive upgrades in 2017
                                                       about the iPhone’s hardware, battery, or operating system.” (¶ 173).              and 2018, (¶ 478(i));
                                                       Additionally, Lead Plaintiff alleges that “while battery degradation is
                                                       inevitable, it was Apple’s lack of transparency and silent addition to its        (iv) that “pre-sales/intent” to purchase
                                                       software code, in January 2017, and again, on October 30, 2018 that made          numbers in China for the new iPhones
                                                       consumers wary.” (¶ 174). Lead Plaintiff alleges the public reacted               were low and not many clients were
                                                       negatively to the news of Apple’s continued throttling of iPhones, (¶ 175-        inquiring about the new iPhones,
                                                       80), and that “Apple’s regular practice of deliberately throttling the phones     (¶ 478(o)); and
                                                       released the prior year was fully exposed in Q1 FY19 when iPhone users,           (v) that senior management at Apple
                                                       and Android users considering a switch to Apple, decided not to purchase          knew China demand was soft going

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                         49
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 51 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                        Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                   (Complaint ¶)
        Complaint ¶
                                                 new iPhones during the upgrade cycle,” (¶ 187).                                 into Q1 FY19, (¶ 478(p)).

                                                 Lead Plaintiff also alleges that Apple “showed an awareness that there would
                                                 be some reaction to its misleading practices” by giving guidance below
                                                 market expectations (¶ 191), and that the “market was not in a position to
                                                 immediately appreciate the full effect that the throttling update,” iOS 12.1,
                                                 would have on sales,” (¶ 192).


                                                 According to CW-2, when the iPhone XS and XS Max launched in 2018, “it
                                                 was clear that the numbers were softer then years past,” due in part to the
                                                 discount battery replacement program and the iPhone’s lack of innovation.
                                                 (¶ 261).

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Additionally, Lead Plaintiff alleges this statement was false and misleading
                                                 when made because the rate at which Apple customers were replacing their
                                                 batteries in older iPhones, under Apple’s $29 battery replacement program
                                                 was negatively impacting demand for the newer model iPhones (including
                                                 the XS, XS Max, and XR, released in September and October 2018).
                                                 (¶ 396(b)).

                                                 Supporting Facts
                                                 Lead Plaintiff alleges the supporting facts detailed in Entries 19 & 31, and
                                                 the supporting facts detailed under ¶ 360(c) in Entry 44 support the
                                                 allegation that this statement was false and misleading when made.


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                       50
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 52 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                 Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                         Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                    (Complaint ¶)
        Complaint ¶
                                                 Additionally, Lead Plaintiff alleges that “based on information from Apple
                                                 insiders, the Company ultimately replaced 11 million batteries under its $29
                                                 battery replacement program, compared to its normal replacement rate of 1-2
                                                 million battery replacements per year.” (¶ 147).

                                                 According to CW-2, “when the subsequent iPhone launch occurred in
                                                 September 2018, internally it was a ‘talking point’ about the impact of the
                                                 battery replacement on the upgrade cycle and part of the analysis of the sales
                                                 numbers when they came in.” (¶ 252). Additionally, “CW-2 recalled how the
                                                 replacements ‘spiked’ as soon as Apple announced the discounted program,
                                                 and lasted for a while due to supply issues.” (Id.).

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Additionally, Lead Plaintiff alleges this statement was false and misleading
                                                 when made because iPhone demand in Greater China was declining and
                                                 expected to continue to deteriorate long term due to a confluence of factors
                                                 including: (i) macroeconomic and geopolitical issues in China as well as
                                                 trade tensions and a worsening economy, (ii) Apple’s throttling of recent
                                                 models of iPhones which negatively affected the perception of the Company
                                                 in Greater China, and (iii) severe competition in the Chinese smartphone
                                                 market which, together, were negatively impacting demand for iPhones and
                                                 decimating Apple’s pricing power in the smartphone market in Greater
                                                 China, one of Apple’s most important growth markets. (¶ 396(c)).




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                        51
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 53 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                          Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                 Supporting Facts
                                                 Lead Plaintiff alleges that the supporting facts detailed in Entries 3, 12, 32,
                                                 & 41 and the supporting facts detailed under ¶ 313(d) in Entry 21 support the
                                                 allegation that this statement was false and misleading when made.

                                                 Additionally, Lead Plaintiff alleges that Apple’s top four competitors in the
                                                 Chinese smartphone market released more than fifty phones at a variety of
                                                 price points during calendar year 2018, (¶ 106), and market growth in China
                                                 focused at a price point of approximately $400, (¶ 107). Lead Plaintiff also
                                                 alleges that Apple’s competitors, in China and elsewhere, “took advantage of
                                                 Apple’s disclosure that it had been throttling older phones.” (¶ 155).

                                                 Lead Plaintiff also alleges that “while there had been negative reaction
                                                 worldwide to Apple’s disclosure of throttling, Chinese consumers were
                                                 particularly vulnerable to churn as they had an unprecedented number of
                                                 better priced smartphone options available to them.” (¶ 173).

                                                 Lead Plaintiff also alleges that various media outlets in China “reported on
                                                 consumer displeasure with Apple’s throttling of the iPhone 8 and X.”
                                                 (¶ 189).

                                                 Lead Plaintiff also alleges that the economic slowdown in China had a
                                                 negative effect on consumer spending. (¶¶ 195-99).

                                                 Lead Plaintiff alleges that “Apple repeatedly dismissed analysts’ concerns
                                                 about its iPhone business in China,” and failed to disclose the Company’s
                                                 issues there. (¶ 201).


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                         52
CASE NO. 4:19-CV-02033-YGR
                                         Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 54 of 59




Entry   Date          False and Misleading       Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions   and Misleading When Made                                                          Inference of Scienter
        Speaker                                  (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                 According to CW-7, the latest generation iPhone was lacking in innovation,
                                                 and gave as an example “the iPhone XR which supported dual-sim cards was
                                                 not done well enough compared to competitors.” (¶ 222).

                                                 According to CW-8, in November 2018, Huawei could “clearly see” that
                                                 “Apple’s iPhone sales had been significantly decreasing starting in 2018.”
                                                 (¶ 235).

                                                 According to CW-2, “senior management at Apple knew China demand was
                                                 soft going into the first quarter of fiscal 2019.” (¶ 236).

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Additionally, Lead Plaintiff alleges this statement was false and misleading
                                                 when made because as a result of slowing demand, Apple had slashed
                                                 production orders from suppliers for the latest generation iPhone models.
                                                 (¶ 396(d)).

                                                 Supporting Facts
                                                 Lead Plaintiff alleges the supporting facts detailed under ¶ 360(e) detailed in
                                                 Entry 44 support the allegation that this statement was false and misleading
                                                 when made.

                                                 Additional Reasons Why Statement/Omission was False and Misleading
                                                 When Made
                                                 Additionally, Lead Plaintiff alleges that this statement was false and
                                                 misleading when made because as a result of slowing demand, Apple had cut
                                                 prices on the latest generation iPhone models starting in October 2018

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                         53
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 55 of 59




Entry   Date           False and Misleading             Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium         Statements and Omissions         and Misleading When Made                                                          Inference of Scienter
        Speaker                                         (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
                                                        (described by Company insiders as a “fire-drill”) to reduce inventory.
                                                        (¶ 396(e)).

                                                        Supporting Facts
                                                        Lead Plaintiff alleges that Apple’s sales efforts around the iPhone XS and
                                                        XR was described by company insiders as “a ‘fire drill’ and a possible
                                                        admission that the devices may have been selling below expectations,”
                                                        (¶ 374), and that by December 2018, Apple “was offering a 40% discount,
                                                        with conditions, on the iPhone XR presumably to get rid of excess
                                                        inventory,” (¶ 375).

                                                        Additionally, Lead Plaintiff alleges that: “(a) iPhone XS and iPhone XS Max
                                                        preorders appeared to be weaker compared to the iPhone X preorders from
                                                        the generation before”; (b) at least one analyst thought early sales were
                                                        “‘weak’”; and (c) sales remained slow. (¶ 397).
        Date          The XS and XS Max got off to      Lead Plaintiff alleges these statements for false and misleading when made        Lead Plaintiff alleges that when
        11/01/2018    a really great start, and we’ve   for the same reasons in ¶¶ 396(a) & 396(e) detailed in Entry 56 and the same      Defendant Cook made these
55                    only been selling for a few       supporting facts detailed in Entries 1, 10, & 17, and supporting facts detailed   statements he knew, or at least
        Medium        weeks. . . . Usually, there is    under ¶ 338(a) in Entry 30, the supporting facts detailed under ¶ 360(a) in       recklessly disregarded, the same facts
        Q4 FY18       some amount of wait until a       Entry 44, and the supporting facts detailed under ¶¶ 396(a) & 396(e) in Entry     giving rise to a strong inference of
        Earnings Call product shows—another             54.                                                                               scienter detailed in Entries 1, 10, 17,
        Dated         product shows up in look, but                                                                                       30, 44, & 54.
        11/01/2018    in—that—in looking at the
                      data, on the sales data for XS                                                                                      Additionally, Lead Plaintiff alleges
        Speaker       and XS Max, there’s not                                                                                             that when Defendant Cook made these
        Defendant     obvious evidence of that in the                                                                                     statements he knew, or at least
        Cook          data as I see it.                                                                                                   recklessly disregarded:


CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                        54
CASE NO. 4:19-CV-02033-YGR
                                             Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 56 of 59




Entry   Date           False and Misleading           Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium         Statements and Omissions       and Misleading When Made                                                      Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Complaint ¶                                                                                                                 (i) that when Defendant Cook made
        385                                                                                                                         this statement he knew, or at least
                                                                                                                                    recklessly disregarded, that Apple had
                                                                                                                                    already begun offering discount
                                                                                                                                    promotions to help spur sales of newer
                                                                                                                                    generation iPhones. (¶ 374); and

                                                                                                                                    (ii) that there were internal discussions
                                                                                                                                    at Apple about the elongating sales
                                                                                                                                    cycle and the effect of the disclosure
                                                                                                                                    of throttling would impact demand for
                                                                                                                                    iPhones, (¶ 478(e)).
        Date          In relation to China            Lead Plaintiff alleges these statements were false and misleading when made   Lead Plaintiff alleges that when
        11/01/2018    specifically, I would not put   for the same reasons as Entry 54 and the same supporting facts detailed in    Defendant Cook made this statement
56                    China in that category. Our     Entries 1, 3, 10, 12, 17, 19, 21, 30, 31, 41, 44, 48, & 54.                   he knew, or at least recklessly
        Medium        business in China was very                                                                                    disregarded, the same facts giving rise
        Q4 FY18       strong last quarter. . . .                                                                                    to a strong inference of scienter
        Earnings Call iPhone, in particular, was                                                                                    detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         very strong double-digit                                                                                      21, 30, 31, 41, 44, 48, & 54.
        11/01/2018    growth there.


        Speaker
        Defendant
        Cook

        Complaint ¶
        386

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                   55
CASE NO. 4:19-CV-02033-YGR
                                              Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 57 of 59




Entry   Date           False and Misleading               Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium         Statements and Omissions           and Misleading When Made                                                          Inference of Scienter
        Speaker                                           (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        Date          As demonstrated by our              Lead Plaintiff alleges these statements were false and misleading for the         Lead Plaintiff alleges that when
        11/01/2018    financial performance in            same reasons as Entries 54 & 56 and the same supporting facts detailed in         Defendant Maestri made these
57                    recent years, the number of         Entries 1, 3, 10, 12, 17, 19, 21 30, 31, 32, 41, 44, 54.                          statements he knew, or at least
        Medium        units sold in any 90-day period                                                                                       recklessly disregarded, the same facts
        Q4 FY18       is not necessarily                                                                                                    giving rise to a strong inference of
        Earnings Call representative of the               Additional Reasons Why Statement/Omission was False and Misleading                scienter detailed in Entries 1, 3, 10,
        Dated         underlying strength of our          When Made                                                                         12, 17, 19, 21 30, 31, 32, 41, 44, & 54.
        11/01/2018    business. Furthermore, our          Additionally, Lead Plaintiff alleges that these statements were false and
                      unit of sale is less relevant for   misleading when made because “the decision to withhold iPhone unit sales           Additionally, Lead Plaintiff alleges
        Speaker       us today than it was in the         was intentionally designed to conceal declining iPhone sales.” (¶ 396(f)).         that when Defendant Maestri made
        Defendant     past given the breadth of our                                                                                          these statements he knew, or at least
        Maestri       portfolio and the wider sales       Supporting Facts                                                                   recklessly disregarded that Apple’s
                      price dispersion within any         Lead Plaintiff alleges that the supporting facts detailed in Entries 1, 3, 10, 12, decision to begin withholding unit
        Complaint ¶ given product line.                   17, 19, 21, 30, 31, 44, 48, & 54 support the allegation that these statements      sales was done to mask failing iPhone
        387                                               were false and misleading when made.                                               demand. (¶¶ 479-84).
        Date          Given the rationale on why we       Lead Plaintiff alleges these statements were false and misleading when made Lead Plaintiff alleges that when
        11/01/2018    do not believe that providing       for the same reasons as entries 54, 56, & 57 and the same supporting facts         Defendant Maestri made this
58                    unit sales is particularly          detailed in Entries 1, 3, 10, 12, 17, 19, 21 30, 31, 32, 41, 44, 54, & 57.         statement he knew, or at least
        Medium        relevant for our company at                                                                                            recklessly disregarded, the same facts
        Q4 FY18       this point, I can reassure you                                                                                         giving rise to a strong inference of
        Earnings Call that it is our objective to grow                                                                                       scienter detailed in Entries 1, 3, 10,
        Dated         unit sales for every product                                                                                           12, 17, 19, 21 30, 31, 32, 41, 44, 54, &
        11/01/2018    category that we have                                                                                                  57.
                                   * * *
        Speaker       [W]e’ll provide the qualitative
        Defendant     commentary when it is
        Maestri       important and relevant, but at
                      the end of the day, we make

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                           56
CASE NO. 4:19-CV-02033-YGR
                                                 Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 58 of 59




Entry   Date             False and Misleading                 Reasons and Supporting Facts Why Statement or Omission was False              Facts Giving Rise to Strong
No.     Medium           Statements and Omissions             and Misleading When Made                                                      Inference of Scienter
        Speaker                                               (Complaint ¶)                                                                 (Complaint ¶)
        Complaint ¶
        Complaint ¶   our decisions to – from a
        388           financial standpoint, to try
                      and optimize our revenue and
                      our gross margin dollars. And
                      that, we think, is the focus
                      that is in the best interest of
                      our investors.
        Date          Our installed base is growing           Lead Plaintiff alleges these statements were false and misleading when made   Lead Plaintiff alleges that when
        11/01/2018    at double digit, and so there’s         for the same reasons as Entries 54 & 57 and the same supporting facts         Defendant Cook made this statement
59                    no – and that’s probably a              detailed in Entries 1, 3, 10, 12, 17, 19, 21 30, 31, 32, 41, 44, 54, & 57.    he knew, or at least recklessly
        Medium        much more significant metric                                                                                          disregarded, the same facts giving rise
        Q4 FY18       for us from an ecosystem                                                                                              to a strong inference of scienter
        Earnings Call point of view and customer                                                                                            detailed in Entries 1, 3, 10, 12, 17, 19,
        Dated         loyalty, et cetera. The second                                                                                        21 30, 31, 32, 41, 44, 54, & 57.
        11/01/2018    thing is this is a little bit like if
                      you go to the market and you
        Speaker       push your cart up to the cashier
        Defendant     and she says or he says, “How
        Cook          many units you have in
                      there?,” it sort of – it doesn’t
        Complaint ¶ matter a lot how many units
        388           there are in there in terms of
                      the overall value of what’s in
                      the cart
        Date          Global markets for the                  Reasons Why Statement/Omission was False and Misleading When                  Lead Plaintiff alleges that when Apple
        11/05/2018    Company’s products and                  Made                                                                          made this statement the Defendants
60                    services are highly competitive                                                                                       knew, or at least recklessly
                      and subject to rapid                                                                                                  disregarded, the same facts giving rise

CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                            57
CASE NO. 4:19-CV-02033-YGR
                                           Case 4:19-cv-02033-YGR Document 99 Filed 01/15/20 Page 59 of 59




Entry   Date          False and Misleading            Reasons and Supporting Facts Why Statement or Omission was False                  Facts Giving Rise to Strong
No.     Medium        Statements and Omissions        and Misleading When Made                                                          Inference of Scienter
        Speaker                                       (Complaint ¶)                                                                     (Complaint ¶)
        Complaint ¶
        Medium        technological change, and the   Lead Plaintiff alleges that Apple’s risk disclosures were insufficient because to a strong inference of scienter
        2018 Form     Company may be unable to        Defendants knew, or recklessly disregarded, and failed to disclose that (i)    detailed in Entries 1, 3, 10, 12, 17, 19,
        10-K Dated    compete effectively in these    sales of iPhones in 2018 would be cannibalized by the combined effect of the 21 30, 31, 32, 41, 44, 54, & 57.
        11/05/2018    markets.                        premature upgrades in 2017 (which upgrades otherwise would have been
                                  * * *               made in 2018), together with the 2018 battery replacement program which
        Speaker       The Company faces               led customers to postpone upgrades in 2018; and (ii) increased competition
        Apple         substantial competition in      and worsening economic conditions in China, including indirect negative
                      these markets from companies    effects from tariffs on other products, had already negatively affected
        Complaint ¶   that have significant           iPhone sales growth in China and would continue to negatively affect the
        395           technical, marketing,           Company’s business in the short-term. Moreover, Apple was warning of
                      distribution and other          potential risks that had already materialized. (¶ 398).
                      resources, as well as
                      established hardware,           Supporting Facts
                      software and digital content    Lead Plaintiff alleges that the same supporting facts detailed in Entries 1, 3,
                      supplier relationships.         10, 12, 17, 19, 21 30, 31, 32, 41, 44, 54, & 57 support the allegation that
                                  * * *               these statements were false and misleading when made.
                      The Company’s services also
                      face substantial competition,
                      including from companies
                      that have significant
                      resources and experience and
                      have established service
                      offerings with large customer
                      bases.




CORRECTED SUPPLEMENTAL CHART REQUIRED BY COURT’S NOVEMBER 22, 2019 ORDER                                                                                                     58
CASE NO. 4:19-CV-02033-YGR
